 
Amended and Restated
 
Contribution Agreement
 
By and Among
 
Sanders Morris Harris Group Inc.,
 
SMH Capital Inc.,
 
Pan Asia China Commerce Corp.,
 
Fletcher International, Ltd.,
 
Madison Williams Capital LLC
 
and
 
Madison Williams and Company LLC
 

--------------------------------------------------------------------------------


 
Table of Contents
 

     
Page
       
SECTION 1.
SUBSCRIPTION OF INTEREST AND CONTRIBUTION OF ASSETS
 
3
       
1.1
Purchase of Membership Interest
 
3
1.2
Contribution of Assets
 
3
1.3
Assumption of Liabilities
 
4
1.4
Intentionally Omitted
 
5
1.5
Consideration for Contributed Assets and Working Capital
 
5
1.6
Deliveries; Escrow and Closing
 
5
1.7
Closing Deliveries of PAC3
 
8
1.8
Closing Deliveries of SMHG and the Company
 
8
1.9
Closing Deliveries of Madison Williams and New BD
 
9
1.10
Further Assurances
 
9
1.11
Transfer Taxes
 
9
1.12
Allocation of Contributed Assets
 
10
1.13
Bulk Sales
 
10
       
SECTION 2
REPRESENTATIONS AND WARRANTIES OF PAC3
 
10
       
2.1
Organization and Corporate Power
 
10
2.2
Authority; No Violation
 
10
2.3
Accredited Investor
 
11
2.4
Investment
 
11
2.5
Risk of Investment
 
12
2.6
No Broker
 
12
2.7
Financing
 
12
2.8
Legal Proceedings
 
12
2.9
Disclosure
 
13
       
SECTION 3.
REPRESENTATIONS AND WARRANTIES OF SMHG AND THE COMPANY
 
15
       
3.1
Organization and Corporate Power
 
15
3.2
Authority; No Violation
 
16
3.3
Financing
 
16
3.4
Financial Statements
 
16
3.5
Ineligible Persons
 
17
3.6
Contributed Contracts
 
17
3.7
Clients
 
17
3.8
Employees
 
18

 
 
-i-

--------------------------------------------------------------------------------

 


3.9
No Broker
 
18
3.10
Legal Proceedings
 
18
3.11
Compliance with Applicable Law
 
19
3.12
Insurance
 
20
3.13
Intellectual Property
 
20
3.14
Real Estate
 
22
3.15
Absence of Certain Changes
 
22
3.16
Assets
 
23
3.17
Intentionally Omitted
 
23
3.18
Accredited Investor
 
23
3.19
Investment
 
23
3.20
Risk of Investment
 
24
3.21
Intentionally Omitted
 
24
3.22
Tax Matters
 
24
3.23
Envirnomental Matters
 
25
3.24
Intentionally Omitted
 
25
3.25
Intentionally Omitted
 
25
3.26
Derivative Instruments
 
25
3.27
Disclosure
 
25
       
SECTION 4.
REPRESENTATIONS AND WARRANTIES OF MADISON WILLIAMS AND NEW BD
 
26
       
4.1
Organization and Corporate Power
 
26
4.2
Authority; No Violation
 
26
4.3
Capital Structure
 
27
4.4
No Subsidiary
 
28
4.5
No Broker
 
28
4.6
Legal Proceedings
 
28
4.7
Disclosure
 
28
       
SECTION 5.
COVENANTS
 
28
       
5.1
Making of Covenants
 
28
5.2
Regulatory Filings
 
28
5.3
Conduct of Business
 
29
5.4
Preservation of Business
 
29
5.5
Notice Rights and Access
 
29
5.6
Notice of Default
 
30
5.7
Solicitation of Offers
 
30
5.8
Employee Matters; Assignment of Contributed Assets
 
30
5.9
Defenses and Claims
 
31
5.10
Confidentiality
 
32
5.11
Accounts Receivables
 
32
5.12
Regulatory Documents and Records
 
32
5.13
Company Disclosure Schedules
 
32
5.14
Adjustments of Working Capital Amount
 
33

 
 
-ii-

--------------------------------------------------------------------------------

 


5.15
Name Change.
 
33
5.16
Closing Unaudited Balance Sheets.
 
34
       
SECTION 6.
CLOSING CONDITIONS
 
34
       
6.1
Conditions to the Obligation of Madison Williams and New BD
 
34
6.2
Conditions to Obligations of SMHG and the Company
 
35
6.3
Conditions to the Obligation of PAC3
 
36
       
SECTION 7.
TERMINATION OF AGREEMENT
 
38
       
7.1
Termination
 
38
       
SECTION 8.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION
 
39
       
8.1
Survival
 
39
8.2
Indemnification
 
40
8.3
Notice; Payment of Losses; Defense of Claims
 
43
8.4
Exclusive Remedy
 
44
       
SECTION 9.
MISCELLANEOUS
 
44
       
9.1
Construction; Absence of Presumption
 
44
9.2
Fees and Expenses
 
45
9.3
Governing Law; Venue; Waiver of Jury Trial
 
45
9.4
Notices
 
45
9.5
Entire Agreement
 
47
9.6
Publicity and Disclosures
 
47
9.7
Assignability; Binding Effect
 
47
9.8
Execution in Counterparts
 
47
9.9
Amendments
 
47
9.10
Captions
 
47
9.11
Waiver, etc.
 
47
9.12
Severability
 
48
9.13
Definitions
 
48

 
 
-iii-

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CONTRIBUTION AGREEMENT


This AMENDED AND RESTATED CONTRIBUTION AGREEMENT (“Agreement”), dated as of
________, 2009, is entered into by and among Sanders Morris Harris Group Inc., a
Texas corporation (“SMHG”), SMH Capital Inc., a Texas corporation (the
“Company”), and a wholly-owned subsidiary of SMHG, Pan Asia China Commerce
Corp., a Delaware corporation (“PAC3”), Fletcher International, Ltd., a company
domiciled in Bermuda (“Fletcher”), Madison Williams Capital LLC, a New York
limited liability company formerly known as Siwanoy Capital, LLC (“Madison
Williams”) and Madison Williams and Company LLC, a New York limited liability
company formerly known as Siwanoy Securities, LLC (“New BD”), and a wholly-owned
subsidiary of Madison Williams.


WITNESSETH


WHEREAS, subject to the terms and conditions hereof, PAC3 desires to subscribe
for and purchase units of Class A Membership Interest (as defined herein) and
units of Class B Membership Interest (as defined herein) of Madison Williams;
 
WHEREAS, Fletcher, directly or through an affiliate, desires to subscribe for
and purchase units of Class A Membership Interest and a warrant to purchase
units of Class A Membership Interest of Madison Williams;
 
WHEREAS, the Company is registered as an investment adviser under the Investment
Advisers Act of 1940 and as a broker-dealer under the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and provides asset management, retail
brokerage, investment banking, institutional trading, prime brokerage and other
financial and investment services;
 
WHEREAS, subject to the terms and conditions hereof, the Company desires to
contribute to New BD the assets, properties, working capital and rights related
and/ or pertaining to the Company’s investment banking, institutional trading
(including equity sales and fixed income sales), New York trading and research
(excluding Thomas Juda’s group and the Concept Capital division) business
(collectively, the “Business”);
 
WHEREAS, subject to the terms and conditions hereof and in exchange for the
above assets and working capital, Madison Williams shall issue to SMHG units of
Class A Membership Interest of Madison Williams; and
 
WHEREAS, SMHG, the Company, PAC3, Madison Williams and New BD entered into a
Contribution Agreement, dated as of January 1, 2009, as amended by that certain
Amendment No. 1, dated May 6, 2009, Amendment No. 2, dated September 8, 2009,
and extension letter dated October 30, 2009 (collectively, the “Previous
Agreement”), and desire to amend and restate the Previous Agreement in its
entirety.


NOW, THEREFORE, in consideration of the foregoing premises, which are
incorporated into this Agreement as if fully set forth below, and in
consideration of the mutual agreements set forth herein, and intending to be
legally bound, the parties hereto agree as follows:


-2-

--------------------------------------------------------------------------------


 
SECTION 1. SUBSCRIPTION OF INTEREST AND CONTRIBUTION OF ASSETS
 
1.1         Purchase of Membership Interest
 
(a)           Subject to the provisions of this Agreement, PAC3 hereby agrees to
purchase (i) Two Hundred Fifty Thousand (250,000) units of Class A Membership
Interest of Madison Williams, and (ii) Two Million Two Hundred Fifty Thousand
(2,250,000) units of Class B Membership Interest of Madison Williams for an
aggregate subscription price of Three Million Dollars ($3,000,000) consisting of
[A] Three Hundred Thousand Dollars ($300,000) in cash (the “First Cash
Payment”), and [B] Two Million Seven Hundred Thousand Dollars ($2,700,000) in
cash (the “Second Cash Payment”).  As further consideration for the units of
Class A Membership Interest and Class B Membership Interest of Madison Williams,
PAC3 hereby agrees to guarantee the note issued by Madison Williams to SMHG in
the amount of Eight Million Dollars ($8,000,000), substantially in the form set
forth in Exhibit B (the “SMHG Note”).  Subject to the provisions of this
Agreement and upon the payment of the First Cash Payment and Second Cash
Payment, and upon the execution by PAC3 of the SMHG Note (as the guarantor),
Madison Williams agrees to issue to PAC3 such units of Class A Membership
Interest and Class B Membership Interest, which shall be validly issued and
non-assessable.
 
(b)           Subject to the provisions of this Agreement, Fletcher hereby
agrees to purchase, directly or through an affiliate, Three Million Two Hundred
Fifty Thousand (3,250,000) units of Class A Membership Interest of Madison
Williams and a warrant to purchase an additional Five Hundred Thousand (500,000)
units of Class A Membership Interest of Madison Williams, substantially in the
form set forth in Exhibit A (the “Warrant”), for an aggregate subscription price
of Five Million Dollars ($5,000,000) in cash (the “Fletcher Subscription
Price”).  Subject to the provisions of this Agreement and upon the payment of
the Fletcher Subscription Price, Madison Williams agrees to issue to Fletcher
(or its subscribing affiliate) such units of Class A Membership Interest and
such Warrant, which shall be validly issued and non-assessable.
 
1.2         Contribution of Assets.   Subject to the provisions of this
Agreement, the Company agrees to sell, assign, transfer, convey and contribute
to New BD, and New BD agrees to accept, the Contributed Assets free and clear of
any security interests, obligations, mortgages, pledges, claims, liens,
contingencies, restrictions or encumbrances of any kind (“Liens”).  “Contributed
Assets” means the following assets, properties and rights related and/ or
pertaining to the Company’s Business:


(a)           the contracts, agreements and legally binding instruments (whether
in writing or oral) set forth in Section 1.2(a) of the Company Disclosure
Schedule (collectively, the “Contributed Contracts”);


(b)           the accounts receivable, notes receivable or amounts owing or
payable to the Company set forth in Section 1.2(b) of the Company Disclosure
Schedule (collectively, the “Accounts Receivable”);


(c)           the Company Marks, Company Copyrights and other Intellectual
Property owned by the Company or used or held for use by the Company set forth
in Section 1.2(c) of the Company Disclosure Schedule (collectively, the “Company
Intellectual Property”);

 
-3-

--------------------------------------------------------------------------------

 


(d)           the machinery, computers, equipment, supplies, office furniture
and all other tangible or intangible personal property owned by the Company or
used by the Company set forth in Section 1.2(d) of the Company Disclosure
Schedule (collectively, the “Company Assets”);


(e)           the machinery, computers, equipment, supplies, office furniture
and all other tangible or intangible personal property owned by the Company or
used by the Company in its Metairie, Louisiana, and Dallas, Texas, offices as
set forth in Section 1.2(e) of the Company Disclosure Schedule (collectively,
the “Coker Palmer Assets”);


(f)           the permits, licenses, authorizations, approvals, franchises or
rights owned by the Company or held for use by the Company set forth in Section
1.2(f)  of the Company Disclosure Schedule (collectively, the “Permits”);


(g)           all prepayments or advance payments made by clients to the Company
under the Contributed Contracts set forth in Section 1.2(g) of the Company
Disclosure Schedule;


(h)           all money security deposits and any advance payments made with
respect to Assumed Liabilities;


(i)           all rights of recovery, defenses, setoffs and counter claims of
any kind directly relating to or directly affecting  the  Contributed  Assets or
Assumed Liabilities including, but not limited to, claims, causes of action and
rights under, pursuant to or arising from all warranties, representations,
guarantees and agreements made by Persons in connection with the Contributed
Assets and Assumed Liabilities, provided that the Company shall have the right
(without in any way limiting the rights transferred to New BD hereunder) to
assert claims, causes of action and rights against Persons in connection with
the Company’s indemnification obligations hereunder;


(j)           the securities set forth in Section 1.2(j) of the Company
Disclosure Schedule; and


(k)           the sum of Two Million Eight Hundred Fifty Thousand Dollars
($2,850,000) to be used for working capital purposes (the “Working Capital
Amount”), as adjusted pursuant to Section 5.14 herein, less [A] the value of the
Accounts Receivable set forth in Section 1.2(b), [B] the value of the Coker
Palmer Assets set forth in Section 1.2(e), [C] the value of money security
deposits and any advance payments set forth in Section 1.2(h), and [D] the value
of the securities (to be mutually agreed upon by the parties) set forth in
Section 1.2(j).


1.3         Assumption of Liabilities.   Subject to the provisions of this
Agreement, New BD shall (i) assume from January 1, 2009 the Company’s
obligations of performance under the Contributed Contracts, and (ii) assume from
Closing, and thereafter shall pay, perform and discharge, as and when due, all
of the Company’s obligations of future performance due after the Closing under
the Contributed Contracts as may exist at Closing (subsections (i) and (ii)
collectively, the “Assumed Liabilities”).  Except as expressly provided in this
Agreement, New BD shall not assume any debts, duties, obligations,
responsibilities or liabilities of the Company of any kind or nature, contingent
or otherwise. In furtherance and not in limitation of this Section 1.3, it is
expressly agreed that New BD only assumes the Assumed Liabilities and does not
assume, undertake or accept any other debts, duties, obligations,
responsibilities or liabilities of the Company (the "Excluded Liabilities")
including with respect to:

 
-4-

--------------------------------------------------------------------------------

 
 
(a)           the conduct of the Business by the Company on and prior to the
Closing Date including, but not limited to, all liabilities,
debts,  duties,  obligations, responsibilities and contingencies of any kind
which arose prior to the Closing Date;


(b)           any accounts payable or other liabilities of the Company other
than Assumed Liabilities;


(c)           any liability or obligation of the Company (i) to any Employee
(including without limitation severance pay and accrued vacation) except as set
forth in Section 5.8(a) or (ii) under any employee benefit plan of the Company
or any affiliate of the Company; and


(d)           any federal, state or local Taxes of any nature whatsoever, or
penalties or interest arising therefrom, incurred by or arising out of the
Company’s ownership, control or operations of the Contributed Assets and/ or the
Business on or before the Closing Date.


1.4         Intentionally Omitted.


1.5         Consideration for Contributed Assets and Working Capital.  In
consideration of the contribution of the Contributed Assets and Working Capital
Amount by the Company and SMHG to New BD:


(a)           Madison Williams shall issue to SMHG One Million Seven Hundred
Fifty Thousand (1,750,000) units of Class A Membership Interest of Madison
Williams, which shall be validly issued and non-assessable;


(b)           Madison Williams shall pay to SMHG Two Million Seven Hundred
Thousand Dollars ($2,700,000) in the form of the Second Cash Payment (less
$125,000 previously deposited by PAC3 with SMHG); and


(c)           Madison Williams shall execute and deliver the SMHG Note to SMHG.
 
1.6         Deliverables; Escrow and Closing.
 
(a)           PAC3 and Fletcher Deliverables.  Upon the execution of this
Agreement, PAC3 and Fletcher, as the case may be, shall deliver the following:
 
(i)           the First Cash Payment by PAC3 to New BD;
 
(ii)           the Second Cash Payment (less $125,000 previously deposited by
PAC3 with SMHG) by PAC3 to SMHG by wire transfer of immediately available funds
in U.S. dollars to a bank account designated by SMHG;
 
 
-5-

--------------------------------------------------------------------------------

 

(iii)           within two Business Days following the date of this Agreement,
the Fletcher Subscription Price by Fletcher to Madison Williams by wire transfer
of immediately available funds in U.S. dollars to a bank account designated by
Madison Williams;
 
(iv)           the SMHG Note duly executed by PAC3, as guarantor, to Madison
Williams and SMHG;
 
(v)           the Amended and Restated Limited Liability Company Agreement of
Madison Williams, substantially in the form of Exhibit C attached hereto (the
“LLC Agreement”), duly executed by PAC3 and Fletcher, to Madison Williams, SMHG,
William W. Sprague, Michael V. Fitzgerald and Gregg Mockenhaupt;
 
(vi)           a certificate by the Secretary of PAC3 and an authorized person
of Fletcher certifying [A] (1) with respect to PAC3, the resolutions duly
adopted by the board of directors and the shareholders of PAC3 authorizing this
Agreement, the Ancillary Agreements and the other transactions contemplated
hereby, in accordance with the articles of incorporation and by-laws of PAC3 and
(2) with respect to Fletcher, that Fletcher is authorized to enter into this
Agreement, the Ancillary Agreements and the other transactions contemplated
hereby, in accordance with the organizational documents of Fletcher, and [B] the
signatures of the officers and directors of PAC3 and the authorized persons of
Fletcher authorized to execute this Agreement, the Ancillary Agreements and the
incumbency of such officers and directors and authorized persons, to SMHG, the
Company, Madison Williams and New BD;
 
(vii)           a certificate by the Secretary of PAC3 certifying [A] the
resolutions duly adopted by the board of directors and the shareholders of PAC3
authorizing this Agreement, the Ancillary Agreements and the other transactions
contemplated hereby, in accordance with the articles of incorporation and
by-laws of PAC3 and Applicable Law, and [B] the signatures of the officers and
directors of PAC3 authorized to execute this Agreement, the Ancillary Agreements
and the incumbency of such officers and directors, to Fletcher; and
 
(viii)          a certificate by an authorized person of Fletcher certifying [A]
that Fletcher is authorized to enter into this Agreement, the Ancillary
Agreements and the other transactions contemplated hereby, in accordance with
the organizational documents of Fletcher, and [B] the signatures of the
authorized persons of Fletcher authorized to execute this Agreement, the
Ancillary Agreements and the incumbency of such authorized persons, to PAC3.
 
(b)            SMHG and Company Deliverables.  Upon the execution of this
Agreement, SMHG and/ or the Company, as the case may be, shall deliver the
following:
 
(i)           the Assignment and Assumption Agreement, substantially in the form
of Exhibit D attached hereto (the “Assignment Agreement”), duly executed by the
Company, to New BD;
 
(ii)           the Bill of Sale, substantially in the form of Exhibit E attached
hereto (the “Bill of Sale”), duly executed by the Company, to New BD;
 
(iii)           the LLC Agreement, duly executed by SMHG, to PAC3, Fletcher,
Madison Williams, William W. Sprague, Michael V. Fitzgerald and Gregg
Mockenhaupt; and
 
 
-6-

--------------------------------------------------------------------------------

 
 
(iv)           a certificate by the Secretary of each of SMHG and/ or the
Company, as the case may be, certifying [A] the resolutions duly adopted by the
board of directors of SMHG, authorizing this Agreement, the Ancillary Agreements
and the other transactions contemplated hereby, in accordance with the articles
of incorporation and by-laws of SMHG and Applicable Law, [B] the resolutions
duly adopted by the board of directors and the sole shareholder of the Company
authorizing this Agreement, the Ancillary Agreements and the other transactions
contemplated hereby, in accordance with the articles of incorporation and
by-laws of the Company and Applicable Law, and [C] the signatures of the
officers and directors of SMHG and the Company authorized to execute this
Agreement, the Ancillary Agreements and the incumbency of the such officers and
directors, to PAC3, Fletcher, Madison Williams and New BD.
 
(c)           Madison Williams and New BD Deliverables.  Upon the execution of
this Agreement, Madison Williams and/ or New BD, as the case may be, shall
deliver the following:
 
(i)           the LLC Agreement, duly executed by Madison Williams, to PAC3,
Fletcher, SMHG, William W. Sprague, Michael V. Fitzgerald and Gregg Mockenhaupt;
 
 
(ii)           the SMHG Note duly executed by Madison Williams, and guaranteed
by PAC3, to SMHG;
 
(iii)           the Assignment Agreement, duly executed by New BD, to the
Company; and
 
(iv)           a certificate by the Secretary of each of Madison Williams and/
or New BD, as the case may be,  certifying [A] the resolutions duly adopted by
the board of managers and the members of Madison Williams, authorizing this
Agreement, the Ancillary Agreements and the other transactions contemplated
hereby, in accordance with the articles of organization and limited liability
company agreement of Madison Williams and Applicable Law, [B] the resolutions
duly adopted by the board of managers and the members of New BD, authorizing
this Agreement, the Ancillary Agreements and the other transactions contemplated
hereby, in accordance with the articles of organization and limited liability
company agreement of New BD and Applicable Law, and [C] the signatures of the
officers and managers of Madison Williams and New BD authorized to execute this
Agreement, the Ancillary Agreements and the incumbency of the such officers and
managers, to PAC3, Fletcher and SMHG.
 
 
-7-

--------------------------------------------------------------------------------

 

(d)           Escrow and Closing.  The parties acknowledge and agree that the
deliverables set forth in Sections 1.6(a) through (c) (the “Deliverables”) shall
not be deemed to be paid, effective and/ or delivered until the satisfaction by
the parties of the conditions set forth in Section 6 of this Agreement has
occurred (the “Closing”).  The parties shall hold the Deliverables, save and
except for the Second Cash Payment, in trust and escrow on behalf of the party
delivering such Deliverables and shall return the Deliverables to the party
delivering such Deliverables pursuant to this Section in the event Closing does
not occur.  The Closing of the transactions provided for in this Agreement shall
be held at the offices of SMHG, 600 Travis, Suite 5800, Houston, Texas 77002, or
at such other place as shall be agreed upon as may be fixed by mutual agreement
of the parties.  At Closing, the Deliverables shall be deemed paid and/ or
delivered to the appropriate party and effective pursuant to the terms and
conditions of this Agreement.  In the event this Agreement is terminated by SMHG
pursuant to Section 7.1(a)(iii) due to the breach of PAC3 and/ or Madison
Williams of any of their respective representations, warranties or agreements,
or pursuant to Section 7.1 (a)(ii) due to the failure by any party other than
SMHG, or the Company to fulfill its obligations that are conditions to closing
under Section 6, SMHG shall have the right to retain the Second Cash Payment and
PAC3 shall have no recourse to any other party hereto with respect to such
payment.  In the event this Agreement is terminated pursuant to the preceding
sentence, the parties acknowledge and agree that the Second Cash Payment shall
be considered liquidated damages and not a penalty.  In the event this Agreement
is otherwise terminated pursuant to Sections 7.1(a)(i), 7.1(a)(ii), 7.1(a)(iv)
or 7.1(b), SMHG shall return the Second Cash Payment to PAC3 by wire transfer of
immediately available funds in U.S. dollars to a bank account designated by PAC3
as of the date of termination.  The parties acknowledge and agree that New BD
shall have the right to retain the First Cash Payment whether or not Closing
occurs and, in the event Closing fails to occur, the First Cash Payment shall be
considered liquidated damages and not a penalty and PAC3 shall have no recourse
to any other party hereto with respect to such payment.
 
1.7         Closing Deliveries of PAC3 and Fletcher.
 
(a)           At the Closing, PAC3 shall deliver or cause to be delivered the
following:
 
(i)           all documents and instruments required to be delivered by PAC3 as
a condition to Closing as set forth in Sections 6.1, 6.2 and 6.4, duly executed
by PAC3; and


(ii)           all such additional instruments, documents and certificates
provided for by this Agreement or as may reasonably be requested by Madison
Williams, New BD, SMHG, the Company or Fletcher in order to consummate the
transactions contemplated hereby, in each case duly executed by PAC3.


(b)           At the Closing, Fletcher shall deliver or cause to be delivered
the following:


(i)           all documents and instruments required to be delivered by Fletcher
as a condition to Closing as set forth in Sections 6.1, 6.2 and 6.3, duly
executed by Fletcher; and


(ii)           all such additional instruments, documents and certificates
provided for by this Agreement or as may reasonably be requested by Madison
Williams, New BD, SMHG, the Company or PAC3 in order to consummate the
transactions contemplated hereby, in each case duly executed by Fletcher.
 
1.8         Closing Deliveries of SMHG and the Company.  At the Closing, SMHG
and/ or the Company, as the case may be, shall deliver or caused to be delivered
the following:
 
 
-8-

--------------------------------------------------------------------------------

 
 
(a)           all documents and instruments required to be delivered by SMHG and
the Company as a condition to Closing as set forth in Sections 6.1, 6.3 and 6.4
duly executed by SMHG and/ or the Company;
 
(b)           the Working Capital Amount, as adjusted pursuant to Section 5.14
herein and less the items set forth in Section 1.2(k);
 
(c)           the Contributed Assets to New BD; and
 
(d)           all such additional instruments, documents and certificates
provided for by this Agreement or as may reasonably be requested by Madison
Williams, New BD, PAC3 or Fletcher in order to consummate the transactions
contemplated hereby, in each case duly executed by SMHG and/ or the Company.
 
1.9         Closing Deliveries of Madison Williams and New BD.  At the Closing,
Madison Williams and/ or New BD, as the case may be, shall deliver or cause to
be delivered the following:
 
(a)           the Warrant duly executed by Madison Williams to Fletcher;
 
(b)           all documents and instruments required to be delivered by Madison
Williams and New BD as a condition to Closing as set forth in Sections 6.2, 6.3
and 6.4 duly executed by Madison Williams and/ or New BD; and
 
(c)           all such additional instruments, documents and certificates
provided for by this Agreement or as may reasonably be requested by PAC3,
Fletcher, SMHG or the Company in order to consummate the transactions
contemplated hereby.
 
1.10       Further Assurances.  From time to time after the Closing, at the
request of any party and without further consideration, each party shall execute
and deliver further instruments of transfer and assignment and take such other
action as the requesting party may reasonably require to more effectively
transfer and assign to, and vest in, the requesting party the right granted
herein this Agreement
 
1.11       Transfer Taxes.   Any transfer Tax (such as a sales Tax) imposed due
to the transfer and sale of the Contributed Assets to New BD will be borne by
the Company.  The Company shall pay all transfer, documentary, sales, use,
stamp, registration and other such Taxes and fees (including any penalties and
interest) incurred in connection with this Agreement, when due, and the Company
shall, at its own expense, file all necessary Tax Returns and other
documentation with respect to all such transfer, documentary, sales, use, stamp,
registration and other Taxes and fees.
 
 
-9-

--------------------------------------------------------------------------------

 
 
1.12       Allocation of Contributed Assets.  The consideration received by New
BD for the Contributed Assets will be allocated among the Contributed Assets
pursuant to New BD’s reasonable discretion and all Tax filings made by the
parties shall be consistent with such allocation.
 
1.13       Bulk Sales.  New BD hereby waives compliance with applicable bulk
transfer or similar laws, if any, and SMHG and the Company hereby jointly and
severally indemnify and hold harmless New BD from any liabilities and
obligations arising from claims made by Persons under applicable bulk sales or
similar laws, if any, applicable to the transactions contemplated in this
Agreement.
 
SECTION 2A. REPRESENTATIONS AND WARRANTIES OF PAC3
 
In order to induce Madison Williams, New BD, SMHG, the Company and Fletcher to
enter into this Agreement and consummate the transactions contemplated hereby,
PAC3 hereby makes to Madison Williams, New BD, SMHG, the Company and Fletcher,
as of the date of this Agreement and the Closing Date, the representations and
warranties contained in this Section 2A.
 
2.1         Organization and Corporate Power.  PAC3 is a corporation duly
organized, validly existing and in good standing under the laws of
Delaware.  PAC3 has all requisite corporate power and authority to carry on its
business as presently conducted, to enter into and perform this Agreement, the
LLC Agreement, SMHG Note, the Assignment Agreement, the Bill of Sale and all
other agreements, documents, instruments and certificates to be executed and
delivered by it in connection with the transactions contemplated hereby
(collectively, the “Ancillary Agreements”) to which it is a party and to carry
out the transactions contemplated hereby and thereby.  Copies of PAC3’s articles
of incorporation, as certified by the Secretary of State of Delaware, and PAC3’s
by-laws, as certified by the Secretary of PAC3, have been made available to
Madison Williams and SMHG and are correct and complete as of the date hereof,
and PAC3 is not in violation of any term of its articles of incorporation or
by-laws.
 
2.2         Authority; No Violation.
 
(a)           PAC3 has all requisite power and authority to execute and deliver
this Agreement and Ancillary Agreements, to perform its obligations hereunder
and thereunder and to consummate the transactions contemplated hereby and
thereby.  The execution, delivery and performance by PAC3 of each of this
Agreement and the Ancillary Agreements has been, and the consummation by PAC3 of
the transactions contemplated hereby and thereby have been, duly and validly
authorized and approved by all necessary actions of PAC3.  This Agreement has
been, and at the Closing each of the Ancillary Agreements will be, duly and
validly executed and delivered by PAC3 and (assuming due authorization,
execution and delivery by Madison Williams, New BD, SMHG, the Company and
Fletcher) this Agreement constitutes, and upon their execution at Closing, each
Ancillary Agreement will constitute, legal, valid and binding obligations of
PAC3 enforceable against it in accordance with its respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally and except as the
availability of equitable remedies may be limited by equitable principles of
general applicability.
 
 
-10-

--------------------------------------------------------------------------------

 
 
(b)           Neither the execution, delivery or performance of this Agreement
and the Ancillary Agreements by PAC3, nor the consummation by PAC3 of the
transactions contemplated hereby or thereby, nor compliance by PAC3 with any of
the terms or provisions hereof or thereof binding upon it will, with or without
the giving of notice, the termination of any grace period or both: (i) violate,
conflict with, or result in a breach or default under any provision of the
organizational documents of PAC3; (ii) violate any Applicable Law; or (iii)
except as set forth on Section 2.2(b) of the PAC3 Disclosure Schedule, require
any filing by PAC3 with, or require it to obtain any permit, consent or approval
of, or require any party to give any notice to, any Governmental Authority or
any other Person.
 
2.3         Accredited Investor.  PAC3 is an “accredited investor” as defined by
Rule 501 under the Securities Act of 1933, as amended (the “Act”), and PAC3 is
capable of evaluating the merits and risks of PAC3’s investment in Madison
Williams and has the capacity to protect PAC3’s own interests.
 
2.4         Investment.    PAC3 acknowledges and understands that the Class A
Membership Interest and Class B Membership Interest are being purchased for
investment purposes and not with a view to distribution or resale, nor with the
intention of selling, transferring or otherwise disposing of all or any part
thereof for any particular price, or at any particular time, or upon the
happening of any particular event or circumstances, except selling,
transferring, or disposing the Class A Membership Interest or Class B Membership
Interest made in full compliance with all applicable provisions of the Act, the
rules and regulations promulgated by the Securities and Exchange Commission
(“SEC”) thereunder, and applicable state securities laws; and that an investment
in the Class A Membership Interest and Class B Membership Interest is not a
liquid investment.  PAC3 understands that the Class A Membership Interest and
Class B Membership Interest are not presently registered and that there is no
public market for the Class A Membership Interest and Class B Membership
Interest.  PAC3 acknowledges that the Class A Membership Interest and Class B
Membership Interest are speculative and involves a high degree of risk and that
PAC3 can bear the economic risk of the purchase of the Class A Membership
Interest and Class B Membership Interest, including a total loss of its
investment.  PAC3 recognizes that no federal, state or foreign agency has
recommended or endorsed the purchase of the Class A Membership Interest or Class
B Membership Interest.  PAC3 represents that PAC3 is not subscribing for Class A
Membership Interest or Class B Membership Interest as a result of or subsequent
to any advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over the Internet, television
or radio or presented at any seminar or meeting.
 
 
-11-

--------------------------------------------------------------------------------

 

2.5         Risk of Investment.  PAC3 acknowledges that PAC3 has had the
opportunity to perform due diligence and ask questions of, and receive answers
from Madison Williams, New BD, SMHG and the Company, or any Person acting on
their respective behalf concerning Madison Williams, New BD, the Company and
their respective business and to obtain any additional information, to the
extent possessed by Madison Williams, New BD, SMHG or the Company (or to the
extent it could have been acquired by Madison Williams, New BD, SMHG or the
Company without unreasonable effort or expense) necessary to verify the accuracy
of the information received by PAC3.  In connection therewith, PAC3 acknowledges
that PAC3 has had the opportunity to discuss Madison Williams’, New BD’s and the
Company’s business, management and financial affairs with Madison Williams’, New
BD’s, SMHG’s and the Company’s management or any Person acting on their
respective behalf.  Without limiting the generality of the foregoing, PAC3 has
been furnished with or has had the opportunity to acquire, and to review: (i)
copies of all of Madison Williams’, New BD’s and the Company’s available
documents, and (ii) all information, both written and oral, that it desires with
respect to Madison Williams’, New BD’s and the Company’s respective business,
management, financial affairs and prospects.  In determining whether to make
this investment, PAC3 has relied solely on PAC3’s own knowledge and
understanding of Madison Williams, New BD, the Company and their respective
businesses based upon PAC3’s own due diligence investigations and the
information furnished pursuant to this Section.  PAC3 understands that no Person
has been authorized to give any information or to make any representations which
were not furnished pursuant to this Section and PAC3 has not relied on any other
representations or information.  PAC3 has carefully considered and has discussed
with the PAC3’s professional legal, Tax, accounting and financial advisors, to
the extent the PAC3 has deemed necessary, the suitability of this investment and
the transactions contemplated by this Agreement and the Ancillary Agreements for
PAC3’s particular federal, state, local and foreign Tax and financial situation
and has determined that this investment and the transactions contemplated by
this Agreement and the Ancillary Agreements are a suitable investment for
PAC3.  PAC3 relies solely on such advisors and not on any statements or
representations of Madison Williams, New BD, SMHG, the Company or any of their
respective agents.  PAC3 understands that PAC3 shall be responsible for PAC3’s
own Tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement and the Ancillary Agreements.  PAC3
is able to bear the economic risks of an investment in the Class A Membership
Interest and Class B Membership Interest and to afford the complete loss of the
investment and PAC3: (i) could be reasonably assumed to have the capacity to
protect its own interests in connection with the purchase of Class A Membership
Interest and Class B Membership Interest, and/ or (ii) PAC3 has a pre-existing
personal or business relationship with either Madison Williams, New BD, the
Company or any affiliate thereof of such duration and nature as would enable a
reasonably prudent purchaser to be aware of the character, business acumen and
general business and financial circumstances of Madison Williams, New BD, the
Company or such affiliate and is otherwise personally qualified to evaluate and
assess the risks, nature and other aspects of this subscription.
 
2.6         No Broker.  No broker, finder or similar intermediary has acted for
or on behalf of, or is entitled to any broker’s, finder’s or similar fee or
other commission from PAC3 in connection with this Agreement or the transactions
contemplated hereby.
 
2.7         Financing.  PAC3 has (i) sufficient immediately available funds to
pay, in cash, the First Cash Payment and Second Cash Payment and (ii)
commercially reasonable expectations to meet its guarantor obligations under the
SMHG Note.
 
2.8         Legal Proceedings.  There are no Proceedings pending or, to the
Knowledge of PAC3, threatened against PAC3 that challenge the validity or
propriety of the transactions contemplated by this Agreement or under the
Ancillary Agreements, and there is no injunction, order, judgment or decree
imposed upon PAC3.
 
 
-12-

--------------------------------------------------------------------------------

 
 
2.9         Disclosure.  The representations and warranties made or contained in
this Agreement, the PAC3 Disclosure Schedule and exhibits hereto and the
certificates and statements executed or delivered in connection herewith and all
other information provided in writing by PAC3 to Madison Williams, New BD, SMHG,
the Company and Fletcher in connection with the transaction contemplated hereby,
when taken together: (a) are consistent with PAC3’s offering and other funding
documents provided to PAC3’s investors and (b) do not and shall not contain any
untrue statement of a fact and do not and shall not omit to state a fact
required to be stated herein or therein or necessary in order to make such
representations, warranties or other material not misleading in the light of the
circumstances in which they were made or delivered.
 
SECTION 2B. REPRESENTATIONS AND WARRANTIES OF FLETCHER
 
In order to induce Madison Williams, New BD, SMHG, the Company and PAC3 to enter
into this Agreement and consummate the transactions contemplated hereby,
Fletcher makes to Madison Williams, New BD, SMHG, the Company and PAC3, as of
the date of this Agreement and the Closing Date, the representations and
warranties contained in this Section 2B.  Because Fletcher is a corporation and/
or an entity not formed in the United States, references to (i) “articles of
incorporation, by-laws and resolutions” shall also be deemed to include
corresponding organizational documents, (ii) “director, shareholders and
officers” shall also be deemed to include corresponding positions and
capacities, and (iii) “Delaware” and “Secretary of State of Delaware” shall also
be deemed to include the applicable country, state or province of organization
of such affiliate and the corresponding agent or agency for such country, state
or province.
 
2.1         Organization and Corporate Power.  Fletcher has been duly
incorporated and is validly existing under the laws of Bermuda as of the date
hereof.  Fletcher has all requisite corporate power and authority to carry on
its business as presently conducted, to enter into and perform this Agreement
and the Ancillary Agreements to which it is a party and to carry out the
transactions contemplated hereby and thereby.  Fletcher is not in violation of
any term of its articles of incorporation or by-laws.
 
2.2         Authority; No Violation.
 
(a)           Fletcher has all requisite power and authority to execute and
deliver this Agreement and Ancillary Agreements, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby.  The execution, delivery and performance by Fletcher of each of
this Agreement and the Ancillary Agreements has been, and the consummation by
Fletcher of the transactions contemplated hereby and thereby have been, duly and
validly authorized and approved by all necessary actions of Fletcher.  This
Agreement has been, and at the Closing each of the Ancillary Agreements will be,
duly and validly executed and delivered by Fletcher and (assuming due
authorization, execution and delivery by Madison Williams, New BD, SMHG, the
Company and PAC3) this Agreement constitutes, and upon their execution at
Closing, each Ancillary Agreement will constitute, legal, valid and binding
obligations of Fletcher enforceable against it in accordance with its respective
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting creditors’ rights and remedies generally and except
as the availability of equitable remedies may be limited by equitable principles
of general applicability.
 
 
-13-

--------------------------------------------------------------------------------

 
 
(b)           Neither the execution, delivery or performance of this Agreement
and the Ancillary Agreements by Fletcher, nor the consummation by Fletcher of
the transactions contemplated hereby or thereby, nor compliance by Fletcher with
any of the terms or provisions hereof or thereof binding upon it will, with or
without the giving of notice, the termination of any grace period or both: (i)
violate, conflict with, or result in a breach or default under any provision of
the organizational documents of Fletcher; (ii) violate any Applicable Law; (iii)
except as set forth on Section 2.2(b) of the Fletcher Disclosure Schedule,
require any filing by Fletcher with, or require it to obtain any permit, consent
or approval of, or require any party to give any notice to, any Governmental
Authority or any other Person; (iv) violate any agreement between Fletcher and
Fletcher's investors.
 
2.3         Accredited Investor.  Fletcher is an “accredited investor” as
defined by Rule 501 of the Act, and Fletcher is capable of evaluating the merits
and risks of Fletcher’s investment in Madison Williams and has the capacity to
protect Fletcher’s own interests.
 
2.4         Investment.    Fletcher acknowledges and understands that the Class
A Membership Interest is being purchased for investment purposes and not with a
view to distribution or resale, nor with the intention of selling, transferring
or otherwise disposing of all or any part thereof for any particular price, or
at any particular time, or upon the happening of any particular event or
circumstances, except selling, transferring, or disposing the Class A Membership
Interest made in full compliance with all applicable provisions of the Act, the
rules and regulations promulgated by the SEC thereunder, and applicable state
securities laws; and that an investment in the Class A Membership Interest is
not a liquid investment.  Fletcher understands that the Class A Membership
Interest is not presently registered and that there is no public market for the
Class A Membership Interest.  Fletcher recognizes that no federal, state or
foreign agency has recommended or endorsed the purchase of the Class A
Membership Interest.  Fletcher represents that Fletcher is not subscribing for
Class A Membership Interest as a result of or subsequent to any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar media or broadcast over the Internet, television or radio or presented
at any seminar or meeting.
 
2.5         Risk of Investment.  Fletcher acknowledges that Fletcher has had the
opportunity to perform due diligence and ask questions of, and receive answers
from Madison Williams, New BD, SMHG and the Company, or any Person acting on
their respective behalf concerning Madison Williams, New BD, the Company and
their respective business and to obtain any additional information, to the
extent possessed by Madison Williams, New BD, SMHG or the Company (or to the
extent it could have been acquired by Madison Williams, New BD, SMHG or the
Company without unreasonable effort or expense) necessary to verify the accuracy
of the information received by Fletcher.  In connection therewith, Fletcher
acknowledges that Fletcher has had the opportunity to discuss Madison Williams’,
New BD’s and the Company’s business, management and financial affairs with
Madison Williams’, New BD’s, SMHG’s and the Company’s management or any Person
acting on their respective behalf.  In determining whether to make this
investment, Fletcher has relied solely on the representations and warranties set
forth in this Agreement.  Fletcher understands that no Person has been
authorized to give any information or to make any representations which were not
furnished pursuant to this Agreement and Fletcher has not relied on any other
representations or information other than the representations and warranties set
forth in this Agreement.
 
 
-14-

--------------------------------------------------------------------------------

 
 
2.6         No Broker.  No broker, finder or similar intermediary has acted for
or on behalf of, or is entitled to any broker’s, finder’s or similar fee or
other commission from Fletcher in connection with this Agreement or the
transactions contemplated hereby.
 
2.7         Financing.  Fletcher has sufficient immediately available funds to
pay, in cash, the Fletcher Subscription Price.
 
2.8         Legal Proceedings.  There are no Proceedings pending or, to the
Knowledge of Fletcher, threatened against Fletcher that challenge the validity
or propriety of the transactions contemplated by this Agreement or under the
Ancillary Agreements, and there is no injunction, order, judgment or decree
imposed upon Fletcher with respect hereto or thereto.
 
SECTION 3. REPRESENTATIONS AND WARRANTIES OF SMHG
AND THE COMPANY


In order to induce Madison Williams, New BD, PAC3 and Fletcher to enter into
this Agreement and consummate the transactions contemplated hereby, SMHG and the
Company, jointly and severally, hereby make to Madison Williams, New BD, PAC3
and Fletcher, as of the date of this Agreement and the Closing Date (unless as
explicitly set forth as otherwise), the representations and warranties contained
in this Section 3, except as set forth in the corresponding Company Disclosure
Schedule.
 
3.1         Organization and Corporate Power.  SMHG is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Texas. The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Texas.  The Company has all requisite
corporate power and authority to carry on the Business as presently
conducted.  Copies of SMHG’s and the Company’s articles of incorporation, as
certified by the Secretary of State of Texas, and SMHG’s and the Company’s
respective by-laws, as certified by the Secretary of SMHG and the Company
respectively, have been made available to Madison Williams, PAC3 and Fletcher
and are correct and complete as of the date hereof, and SHMG and the Company are
not in violation of any term of their respective articles of incorporation or
by-laws.
 
-15-

--------------------------------------------------------------------------------


 
3.2         Authority; No Violation.

(a)           Each of SMHG and the Company has all requisite power and authority
to execute and deliver this Agreement and the Ancillary Agreements, to perform
their respective obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby.  The execution, delivery and
performance by SMHG and the Company of each of this Agreement and the Ancillary
Agreements has been, and the consummation by SMHG and the Company of the
transactions contemplated hereby and thereby have been, duly and validly
authorized and approved by all necessary actions of SMHG and the Company.  This
Agreement has been, and at the Closing each of the Ancillary Agreements will be,
duly and validly executed and delivered by SMHG and the Company and (assuming
due authorization, execution and delivery by Madison Williams, New BD, PAC3 and
Fletcher) this Agreement constitutes, and upon their execution at Closing, each
Ancillary Agreement will constitute, legal, valid and binding obligations of
SMHG and the Company enforceable against them in accordance with its respective
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting creditors’ rights and remedies generally and except
as the availability of equitable remedies may be limited by equitable principles
of general applicability.
 
(b)           Neither the execution, delivery or performance of this Agreement
and the Ancillary Agreements by SMHG and the Company, nor the consummation by
SMHG and the Company of the transactions contemplated hereby or thereby, nor
compliance by SMHG and the Company with any of the terms or provisions hereof or
thereof binding upon it will, with or without the giving of notice, the
termination of any grace period or both: (i) violate, conflict with, or result
in a breach or default under any provision of the organizational documents of
SMHG or the Company; (ii) violate any Applicable Law; (iii) except as set forth
in Section 3.2(b) of the Company Disclosure Schedule, require any filing by SMHG
or the Company with, or require it to obtain any permit, consent or approval of,
or require any party to give any notice to, any Governmental Authority or any
other Person; or (iv) result in a violation or breach by SMHG or the Company of,
conflict with, constitute (with or without due notice or lapse of time or both)
a default (or give rise to any right of termination, cancellation, payment or
acceleration) under, or result in the creation of any encumbrance upon any of
the Contributed Assets under, any of the terms, conditions or provisions of any
contract or other instrument or obligation to which the Company is a party, or
by which any of the Company or any of its properties or assets may be bound.
 
3.3         Financing.  SMHG has sufficient immediately available funds to pay,
in cash, the Working Capital Amount (as adjusted pursuant to Section 5.14 herein
and less the items set forth in Section 1.2(k))
 
3.4         Financial Statements.  Attached as Section 3.4 of the Company
Disclosure Schedule are true and correct copies of: (a) the audited balance
sheets of the Company as of December 31, 2008, December 31, 2007, December 31,
2006 and December 31, 2005 (collectively, the “Company Balance Sheet”) and (b)
the unaudited consolidated balance sheets of the Company and of the Business as
of June 30, 2009.  The balance sheets referred to in the previous sentence and
the Closing Unaudited Balance Sheets present fairly in all material respects the
financial position of the Company as of the dates thereof, and the other
financial statements of the Company referred to herein (including the related
notes thereto, where applicable) present fairly in all material respects the
financial position of the Company at the respective dates therein set forth, in
each case in accordance with GAAP, subject, in the case of the unaudited
financial statements, to normal recurring year-end adjustments (which will not
be material) and the absence of notes.
 
 
-16-

--------------------------------------------------------------------------------

 
 
3.5         Ineligible Persons.  To the Knowledge of SMHG and the Company no
Employee is ineligible pursuant to any section of the Exchange Act, or any rule
promulgated thereunder, or any FINRA rule or regulation to serve as a principal
or employee of a registered broker-dealer, nor is there any action, proceeding
or investigation pending or, to the Knowledge of SMHG and the Company,
threatened by any Governmental Authority that would reasonably be expected to
result in any such ineligibility or that would provide a reasonable basis for
such ineligibility.
 
3.6         Contributed Contracts.
 
(a)           SMHG and the Company have made available or delivered to Madison
Williams, PAC3 and Fletcher correct and complete copies of all written
Contributed Contracts and correct and complete descriptions of all material
terms of all oral Contributed Contracts.  The Contributed Contracts includes all
contracts, agreements and understanding (whether in writing or oral) used in the
Business with annual payments exceeding $25,000.
 
(b)           Each Contributed Contract is valid, binding and in full force and
effect, and is enforceable against the Company, and to the Knowledge of SMHG and
the Company, each other party thereto in accordance with its terms.  The Company
has duly performed all of its obligations under each Contributed Contract to the
extent that such obligations have accrued.  There are no existing defaults (or
circumstances, occurrences, events or acts that, with the giving of notice or
lapse of time or both would become defaults) on the part of the Company, or to
the Knowledge of SMHG and the Company, any other party thereto under any
Contributed Contract.  Each Contributed Contract has been performed by the
Company in accordance with its terms and Applicable Law in all material
respects.
 
(c)           All of the Contributed Contracts may be transferred, conveyed and
assigned to New BD without obtaining the consent of the other party except for
those Contributed Contracts set forth on Section 3.6(c) of the Company
Disclosure Schedule.
 
3.7         Clients.
 
(a)           With respect to the Business, the Company has complied in all
material respects with all recordkeeping requirements under Applicable Law
(including with respect to records in any written or electronic format).
 
(b)           With respect to the Business, the Company has implemented one or
more formal codes of ethics, insider trading policies, personal trading policies
and other material policies as required by Applicable Law, complete and correct
copies of which have been made available to Madison Williams, PAC3, Fletcher and
their respective representatives.  Such codes of ethics, insider trading
polices, personal trading policies and other material policies comply in all
material respects with Applicable Law.  All employees of the Company have
executed acknowledgments that they are bound by the provisions of such codes of
ethics insider trading policies, personal trading policies and other material
policies as required by Applicable Law.  To the Knowledge of SMHG and the
Company, there have been no material violations by any officer or investment
professional of the Company or waivers or amendments by any them of such codes
of ethics, insider trading polices.
 
 
-17-

--------------------------------------------------------------------------------

 
 
(c)           There has not been, and as of the date hereof, to the Knowledge of
SMHG or the Company, there exists no set of facts or circumstances that could
reasonably be expected to result in, any adverse change in the Company’s
relations with any of the current clients of the Business, whether as a result
of the transactions contemplated by this Agreement or otherwise.  No current
client of the Business has advised SMHG or the Company in writing or otherwise
that it is terminating or considering terminating the handling of its business
by the Company or in respect of any particular product, project or service, or
is planning to reduce its future spending with the Company in any manner.
 
3.8         Employees.  The employees employed by the Company in the conduct and
operation of the Business (the “Employees”) are all employed at will.  Section
3.8 of the Company Disclosure Schedule accurately sets forth each Employee’s (i)
job title, (ii) date of hire, (iii) base compensation, and (iv) additional
compensation (or the terms thereof, if determined pursuant to a scale or
formula).
 
3.9         No Broker.  No broker, finder or similar intermediary has acted for
or on behalf of, or is entitled to any broker’s, finder’s or similar fee or
other commission from SMHG or the Company in connection with this Agreement or
the transactions contemplated hereby.
 
3.10       Legal Proceedings.  Except as set forth in Section 3.10 of the
Company Disclosure Schedule, there are no legal, administrative, arbitral or
other proceedings (including disciplinary proceedings), claims, suits, actions
or governmental or regulatory investigations or inquiries of any nature
(collectively, “Proceedings”) pending or, to SMHG’s or the Company’s Knowledge,
threatened, against the SMHG or Company before any court, Governmental
Authority, or arbitrator pertaining to the Business.  SMHG and the Company are
not subject to or in default with respect to any indictment, order, injunction,
decree or award of any court, arbitrator or Governmental Authority directly
relating to the Business, or which would adversely affect the ability of SMHG or
the Company to execute, deliver and carry out their respective obligations under
this Agreement and the Ancillary Agreements.  There are no Proceedings pending,
or, to SMHG’s and the Company’s Knowledge, threatened against SMHG or the
Company before any court, Governmental Authority, or arbitrator, which question
or challenge the validity of this Agreement or any of the Ancillary Agreements
or any action taken, or to be taken, by SMHG or the Company pursuant to this
Agreement or any of the Ancillary Agreements, or in connection with the
transactions contemplated hereby or thereby, which, if decided adversely against
SMHG or the Company would have an adverse effect upon the ability of SMHG or the
Company to carry out their respective obligations under this Agreement or any of
the Ancillary Agreements.
 
-18-

--------------------------------------------------------------------------------


 
3.11       Compliance with Applicable Law.

(a)           The Company has conducted the Business in all material respects in
accordance with all Applicable Laws.  To the Knowledge of SMHG and the Company,
no Employee is in default with respect to any judgment, order, writ, injunction,
decree, demand or assessment issued by any court or any Governmental Authority
relating to the Business or the transactions contemplated hereby or which would
give rise to an affirmative answer to any of the questions in the disclosure
reporting section of Form BD of the Company, any Employee and/ or New BD (after
giving effect to the transaction contemplated by this Agreement).  To the
Knowledge of SMHG and the Company, no Employee has been, is charged with,
threatened with or under investigation with respect to any violation of any
Applicable Law or which could give rise to an affirmative answer to any of the
questions in the disclosure reporting section of Form BD of the Company, any
Employee and/ or New BD (after giving effect to the transaction contemplated by
this Agreement).  Each Employee of the Company who is required to be registered
or licensed with any Governmental Authority with respect to the Business is duly
registered or licensed as such and such registration or license is in full force
and effect.
 
(b)           No Employee is subject to any liability or disability by reason of
any failure to be so registered, licensed or qualified if required by Applicable
Law except where the failure to be so registered, licensed or qualified would
not be reasonably likely to have a Material Adverse Effect.  As it relates to
the Business, SMHG and the Company have not received written notice of any
Proceeding concerning any failure to obtain any broker, dealer, commodity pool
operator, futures commission merchant, commodity trading advisor, bank, trust
company, real estate broker, insurance company, insurance broker or transfer
agent registration, license or qualification.
 
(c)           Intentionally Omitted.
 
(d)           Other than the requirement that New BD be registered as a broker
dealer with the SEC, a member of FINRA, licensed as a broker dealer in every
jurisdiction where it conducts its business and properly licenses each
registered representative of New BD in every jurisdiction he or she conducts New
BD’s business, the Permits are all of the permits, licenses, authorizations,
approvals, quality certifications, franchises or rights necessary for the lawful
ownership, operation and use of the Contributed Assets and the conduct of the
Business.  The Company has materially complied with each Permit and is not in
material default under any Permit and there are no outstanding material
violations of any of the foregoing. SMHG and the Company have not received any
notice asserting any such violation, default or failure to comply with
Applicable Law with respect to the Business.  Each of the Permits is generally
described in Section 1.2(f) of the Company Disclosure Schedule hereto.  All
Permits are in full force and effect and are not subject to any suspension,
cancellation, modification or revocation or any Proceedings related thereto,
and, to the Knowledge of SMHG and the Company, no such suspension, cancellation,
modification or revocation or Proceeding is threatened.
 
(e)           Except as set forth in Section 3.11(e) of the Company Disclosure
Schedule and except for examinations conducted by any Governmental Authority in
the regular course of the business of the Company (a complete and accurate copy
of each correspondence received in connection with such examinations from or to
such Governmental Authority has previously been provided or made available to
Madison Williams, PAC3 and Fletcher), no Governmental Authority has, to the
Knowledge of SMHG and the Company, initiated, and no Governmental Authority has
provided written notice to SMHG or the Company of any threatened Proceeding or
investigation into the business or operations of the Business or against any of
the Employees and, to the Knowledge of SMHG and the Company, no such Proceeding
or investigation is contemplated.  Except as set forth in Section 3.11(e) of the
Company Disclosure Schedule, there is no deficiency, violation or exception
claimed or asserted in writing by any Governmental Authority with respect to any
examination of the Business that has not been resolved.
 
 
-19-

--------------------------------------------------------------------------------

 
 
(f)           Except as set forth in Section 3.11(f) of the Company Disclosure
Schedule, to the Knowledge of SMHG and the Company, no Employee is, or at any
time has been: (i) subject to any cease and desist, censure or other
disciplinary or similar order issued by, (ii) a party to any written agreement,
consent agreement, memorandum of understanding or disciplinary agreement with,
(iii) a party to any commitment letter or similar undertaking to, (iv) subject
to any order or directive (other than those of general applicability) by or (v)
a recipient of any supervisory letter from, any Governmental Authority relating
to the Business.
 
(g)           The Company has complied in all material respects with all
Applicable Laws regarding the privacy of the Business’ clients in all material
respects and has established policies and procedures in this regard reasonably
designed to ensure compliance in all material respects with Applicable Law.


(h)           To the Knowledge of SMHG and the Company, no Employee has:
(a) used any funds of the Business for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to political activity;
(b) made any payment in violation of Applicable Law to any foreign or domestic
government official or employee or to any foreign or domestic political party or
campaign or violated any provision of the Foreign Corrupt Practices Act of 1977,
as amended; or (c) made any other payment in violation of Applicable Law.


(i)           The operations of the Business are and have been conducted at all
times in compliance with the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (USA
Patriot Act) and money laundering statutes in all applicable jurisdictions, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any Governmental Authority
and no action involving the Company with respect to the foregoing is pending or,
to the Knowledge of SMHG and the Company, threatened.
 
3.12       Insurance.     Section 3.12 of the Company Disclosure Schedule sets
forth an accurate and complete list of all policies of insurance or bonds owned,
held by or covering the Business, true and complete copies of which have been
delivered or made available to Madison Williams, PAC3 and Fletcher. Each
insurance policy and bond covering the Business is in full force and effect, all
premiums due and payable thereon have been paid and SMHG and the Company have
not received written notice from any insurer or agent of any intent to cancel
any such insurance policy or bond, and no such insurance policy is
occurrence-based.  SMHG and the Company have complied in all material respects
with the terms and provisions of such policies and bonds.
 
3.13       Intellectual Property.
 
(a)           Section 1.2(c) of the Company Disclosure Schedule contains a
complete and accurate list of all: (i) Marks owned by the Company and used in
the Business (“Company Marks”) and Copyrights owned by the Company and used in
the Business (“Company Copyrights”), (ii) all registered Internet domain names
held in the name of the Company and used in the Business (except for the domain
names, “smhgroup.com” and “smhmls.com”, which shall remain the property of
SMHG), and (iii) material licenses, sublicenses or other agreements used by the
Company in the Business under which the Company is granted rights by others in
Intellectual Property (“Licenses In”) (other than commercial off the shelf
software which is made available for a total cost of less than $2,000).  SMHG
does not own any Intellectual Property used in the Business.  SMHG does not
license or sublicense any Intellectual Property to the Company that is used in
the Business.  The Company does not own any Patents used in the Business.  The
Company does not own any registered Marks or Copyrights used in the Business.
 
 
-20-

--------------------------------------------------------------------------------

 
 
(b)           Except as set forth on Section 3.13(b) of the Company Disclosure
Schedule:
 
(i)           with respect to the Company Intellectual Property licensed to the
Company by a third party (other than commercial off the shelf software which is
made available for a total cost of less than $2,000), for use in the Business,
the Company possesses valid, adequate and enforceable rights to such Company
Intellectual Property as reasonably necessary for the operation of the Business;
 
(ii)           there are no pending or, to the Knowledge of SMHG and the
Company, threatened claims against the Company alleging that any of the
operation of the Business or any activity relating thereto infringes or violates
(or in the past infringed or violated) the rights of others in or to any
Intellectual Property (“Third Party Intellectual Property”) or constitutes a
misappropriation of (or in the past constituted a misappropriation of) any
subject matter of any Intellectual Property of any Person or entity or that any
License In is invalid or unenforceable; and
 
(iii)           to the Knowledge of SMHG and the Company, neither the operation
of the Business nor any activity relating thereto infringes or violates (or in
the past infringed or violated) any Third Party Intellectual Property or
constitutes a misappropriation of (or in the past constituted a misappropriation
of) any subject matter of any Third Party Intellectual Property.
 
(c)           For purposes of this Agreement, “Intellectual Property” means: (A)
patents, patent applications of any kind, patent rights, inventions, discoveries
and invention disclosures (whether or not patented) (collectively,
“Patents”);  (B) rights in registered and unregistered trademarks, service
marks, trade names, trade dress, logos, packaging design, slogans and Internet
domain names, and registrations and applications for registration of any of the
foregoing (collectively, “Marks”); (C) copyrights in both published and
unpublished works, including without limitation all compilations, databases and
computer programs, manuals and other documentation and all copyright
registrations and applications, and all derivatives, translations, adaptations
and combinations of the above (collectively, “Copyrights”); (D) rights in
know-how, trade secrets, confidential or proprietary information, research in
progress, algorithms, data, designs, processes, formulae, drawings, schematics,
blueprints, flow charts, models, strategies, prototypes, techniques, Beta
testing procedures and Beta testing results; (E) any and all other intellectual
property rights and/or proprietary rights relating to any of the foregoing; and
(F) goodwill, franchises, licenses, permits, consents, approvals, and claims of
infringement and misappropriation against third parties.
 
 
-21-

--------------------------------------------------------------------------------

 
 
3.14       Real Estate.  The Company does not own any real property used in the
Business.  Section 3.14 of the Company Disclosure Schedule identifies all of the
real estate leases and subleases to which the Company is a party and which are
part of the Contributed Assets (the “Leases”).  The Leases are all of the real
estate leases and subleases pertaining or relating to the Business.  Except as
set forth in Section 3.14 of the Company Disclosure Schedule, the Company is in
sole possession of the premises demised under the Leases and has not assigned,
sublet, mortgaged or otherwise conveyed all or any portion of their respective
interest in any of the Leases or the premises demised under any of the
Leases.  Each Lease is valid, binding and in full force and effect, and is
enforceable against the Company, and to the Knowledge of SMHG and the Company,
each other party thereto in accordance with its terms.  The Company has duly
performed all of its obligations under each Lease to the extent that such
obligations have accrued.  There are no existing defaults (or circumstances,
occurrences, events or acts that, with the giving of notice or lapse of time or
both would become defaults) on the part of the Company, or to the Knowledge of
SMHG and the Company, any other party thereto under any Lease.  Each Lease has
been performed by the Company in accordance with its terms and Applicable Law in
all material respects.  SMHG and the Company have made available or delivered to
Madison Williams, PAC3 and Fletcher correct and complete copies of all written
Leases.
 
3.15       Absence of Certain Changes.  Except as set forth in Section 3.15 of
the Company Disclosure Schedule, since the date of the Company Balance Sheet,
the Company has conducted the Business only in the ordinary course consistent
with past practice and there has not been:
 
(a)           any change in the condition (financial or otherwise) of the
Contributed Assets, which change by itself or in conjunction with all other such
changes, whether or not arising in the ordinary course of business, could
reasonably be expected to have a Material Adverse Effect on the Business or
materially diminish the value to Madison Williams, New BD, PAC3 or Fletcher of
the transactions contemplated hereby;
 
(b)           any encumbrance placed on any of the Contributed Assets;
 
(c)           any purchase, sale or other disposition, or any agreement or other
arrangement for the purchase, sale or other disposition of the Contributed
Assets or the capital stock of the Company by SMHG or the Company, including any
of the Company Intellectual Property, in any single transaction or series of
related transactions;
 
(d)           any (i) amendment, (ii) termination or, (iii) to the Knowledge of
SMHG and the Company, proposed or threatened amendment or termination, of any
Contributed Contract;
 
(e)           any payment or discharge of a material encumbrance or liability of
the Business which was not shown on the Company Balance Sheet;
 
(f)           as it relates to the Business, any material contingent liability
incurred by the Company as guarantor or otherwise with respect to the
obligations of others or any cancellation of any material debt or claim owing
to, or waiver of any material right of, the Company including any write-off or
compromise of any Accounts Receivable other than in the ordinary course of
business consistent with past practices;
 
 
-22-

--------------------------------------------------------------------------------

 
 
(g)           any change in any material financial accounting principle, method
or practice (including any principles, methods or practices relating to the
estimation of reserves or other liabilities) of the Company as it relates to the
Business, other than changes required by GAAP or Applicable Law to be
implemented during such period, or any significant changes in billing or
collection policies or any internal controls of the Company;
 
(h)           any damage, destruction or loss, whether or not covered by
insurance, materially and adversely affecting the Contributed Assets;
 
(i)           any write-down of the value of any Contributed Asset or any
write-off as uncollectible any Accounts Receivable, except for such write-downs
or write-offs in the ordinary course of business consistent with past practices
in all respects, nor any suffrage of any change or experience of any condition
which would require such write-off or write-down;
 
(j)           as it relates to the Business, any other material transaction
entered into by the Company; or
 
(k)           any contract, letter of intent or agreement (whether or not
binding) with respect to, or other commitment or agreement, whether or not in
writing, to do any of the foregoing.
 
3.16       Assets.  Except as set forth in Section 3.16 of the Company
Disclosure Schedule, the Assets are owned by the Company, free and clear of any
and all liens and encumbrances, or the Company holds a valid leasehold interest
in, or otherwise has a valid and enforceable license or right to use, all of
such Assets which it does not own.  The Assets are all of the machinery,
computers, equipment, supplies, office furniture and all other tangible or
intangible personal property owned by the Company or used by the Company with
respect to the Business.
 
3.17       Intentionally Omitted.
 
3.18       Accredited Investor.  SMHG is an “accredited investor” as defined by
Rule 501 under the Act and SMHG is capable of evaluating the merits and risks of
SMHG’s investment in Madison Williams and has the capacity to protect SMHG’s own
interests.
 
3.19       Investment.    SMHG acknowledges and understands that the Class A
Membership Interest is being purchased for investment purposes and not with a
view to distribution or resale, nor with the intention of selling, transferring
or otherwise disposing of all or any part thereof for any particular price, or
at any particular time, or upon the happening of any particular event or
circumstances, except selling, transferring, or disposing the Class A Membership
Interest made in full compliance with all applicable provisions of the Act, the
rules and regulations promulgated by the SEC thereunder, and applicable state
securities laws; and that an investment in the Class A Membership Interest is
not a liquid investment.  SMHG understands that the Class A Membership Interest
is not presently registered and that there is no public market for the Class A
Membership Interest.  SMHG acknowledges that the Class A Membership Interest is
speculative and involves a high degree of risk and that SMHG can bear the
economic risk of the purchase of the Class A Membership Interest, including a
total loss of its investment.  SMHG recognizes that no federal, state or foreign
agency has recommended or endorsed the purchase of the Class A Membership
Interest.  SMHG represents that SMHG is not subscribing for Class A Membership
Interest as a result of or subsequent to any advertisement, article, notice or
other communication published in any newspaper, magazine or similar media or
broadcast over the Internet, television or radio or presented at any seminar or
meeting.
 
 
-23-

--------------------------------------------------------------------------------

 
 
3.20       Risk of Investment.  SMHG acknowledges that SMHG has had the
opportunity to perform due diligence and ask questions of, and receive answers
from Madison Williams, New BD or any Person acting on their behalf concerning
Madison Williams, New BD and their business and to obtain any additional
information, to the extent possessed by Madison Williams or New BD (or to the
extent it could have been acquired by Madison Williams or New BD without
unreasonable effort or expense) necessary to verify the accuracy of the
information received by SMHG.  In connection therewith, SMHG acknowledges that
SMHG has had the opportunity to discuss business, management and financial
affairs with Madison Williams’ and New BD’s management or any Person acting on
their behalf.  Without limiting the generality of the foregoing, SMHG has been
furnished with or has had the opportunity to acquire, and to review: (i) copies
of all Madison Williams’ and New BD’s available documents, and (ii) all
information, both written and oral, that it desires with respect to Madison
Williams’ and New BD’s business, management, financial affairs and
prospects.  In determining whether to make this investment, SMHG has relied
solely on SMHG own knowledge and understanding of Madison Williams, New BD and
their business based upon SMHG’s own due diligence investigations and the
information furnished pursuant to this Section.  SMHG understands that no Person
has been authorized to give any information or to make any representations which
were not furnished pursuant to this Section and SMHG has not relied on any other
representations or information.  SMHG has carefully considered and has discussed
with the SMHG’s professional legal, Tax, accounting and financial advisors, to
the extent the SMHG has deemed necessary, the suitability of this investment and
the transactions contemplated by this Agreement and the Ancillary Agreements for
SMHG’s particular federal, state, local and foreign Tax and financial situation
and has determined that this investment and the transactions contemplated by
this Agreement and the Ancillary Agreements are a suitable investment for
SMHG.  SMHG relies solely on such advisors and not on any statements or
representations of Madison Williams or any of its agents.  SMHG understands that
SMHG shall be responsible for SMHG’s own Tax liability that may arise as a
result of this investment or the transactions contemplated by this Agreement and
the Ancillary Agreements.  SMHG is able to bear the economic risks of an
investment in the Class A Membership Interest and to afford the complete loss of
the investment and SMHG (i) could be reasonably assumed to have the capacity to
protect its own interests in connection with the purchase of Class A Membership
Interest or (ii) SMHG has a pre-existing personal or business relationship with
either Madison Williams or any affiliate thereof of such duration and nature as
would enable a reasonably prudent purchaser to be aware of the character,
business acumen and general business and financial circumstances of Madison
Williams or such affiliate and is otherwise personally qualified to evaluate and
assess the risks, nature and other aspects of this subscription.
 
3.21       Intentionally Omitted.
 
3.22       Tax Matters.  There are no liens for Taxes on the Contributed Assets
and no Governmental Authority has the right to (nor to the Knowledge of SMHG and
the Company are there any basis for any such Governmental Authority to) proceed
against, attach or in any other manner encumber or diminish New BD’s use of the
Contributed Assets for Taxes payable with respect to periods ending on or before
the Closing Date.
 
 
-24-

--------------------------------------------------------------------------------

 
 
3.23       Environmental Matters.


(a)           To the Knowledge of SMHG and the Company, the Company has complied
with and is in compliance in all material respects with all applicable
Environmental Laws with respect to the premises underlying the Leases, except
where the failure to comply would not materially adversely affect the financial
condition of the Business, and no proceeding is pending or, to the Knowledge of
SMHG and the Company, threatened, alleging any failure to so comply.


(b)           The Company has not received any notice of any pending or, to the
Knowledge of SMHG and the Company, threatened litigation, proceeding or claim
with respect to the premises underlying the Leases to the effect that the tenant
under such Leases may be liable to any Person, or responsible or potentially
responsible for the costs of any remedies or removal action or other cleanup
costs, as a result of non compliance with any Environmental Law.  There is no
past or present action, activity, condition or circumstance to the Knowledge of
SMHG and the Company that could be expected to give rise to any such liability
on the part of such tenant for such cleanup costs.


(c)           As used herein, the term “Environmental Law” means any federal,
state, local or foreign law, permit or agreement with any Governmental Authority
relating to the environment in effect in any and all jurisdictions where the
premises underlying the Leases are located.


3.24       Intentionally Omitted.
 
3.25       Intentionally Omitted.
 
3.26       Derivative Instruments. As of the date of this Agreement, each
Contributed Contract that is a Derivative Instrument, whether entered into for
the account of the Company or on a solicited basis for the account of a customer
of the Company, was entered into in the ordinary course of business and in
accordance with Applicable Laws and accounting standards and, to the Knowledge
of SMHG and the Company, in accordance with prudent business practice and with
counterparties believed to be financially responsible at the time.  The Company
has duly performed all of its obligations under each such Derivative Instrument
to the extent that such obligations to perform have accrued, and there are no
breaches, violations or defaults of such by the Company and, to the Knowledge of
SMHG and the Company, there are no breaches, violations or defaults or
allegations or assertions of such by any other party thereunder, except, in each
case, as would not reasonably be expected to have a Material Adverse Effect.
 
3.27       Disclosure.  The representations and warranties made or contained in
this Agreement, the Company Disclosure Schedule and exhibits hereto and the
certificates and statements executed or delivered in connection herewith and all
other information provided in writing by SMHG and the Company to Madison
Williams, New BD, PAC3 and Fletcher in connection with the transaction
contemplated hereby, when taken together, do not and shall not contain any
untrue statement of a  fact and do not and shall not omit to state a fact
required to be stated herein or therein or necessary in order to make such
representations, warranties or other material not misleading in the light of the
circumstances in which they were made or delivered.


-25-

--------------------------------------------------------------------------------


 
SECTION 4. REPRESENTATIONS AND WARRANTIES
OF MADISON WILLIAMS AND NEW BD
 
In order to induce PAC3, Fletcher, SMHG and the Company to enter into this
Agreement and consummate the transactions contemplated hereby, Madison Williams
and New BD hereby make to PAC3, Fletcher, SMHG and the Company, as of the date
of this Agreement and the Closing Date, the representations and warranties
contained in this Section 4.
 
4.1         Organization and Corporate Power. Madison Williams and New BD are
each a limited liability company duly organized, validly existing and in good
standing under the laws of New York. The copies of the Articles of Organization
of Madison Williams and New BD, as certified by the Secretary of State of New
York, have been made available to PAC3, Fletcher, SMHG and the Company, are
correct and complete as of the date hereof and Madison Williams and New BD are
not in violation of any term of their respective Articles of Organization.
 
4.2         Authority; No Violation.
 
(a)           Each of Madison Williams and New BD has all requisite power and
authority to execute and deliver this Agreement and the Ancillary Agreements to
be executed and delivered by them respectively in connection with the
transactions contemplated hereby, to perform their respective obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby.  The execution, delivery and performance by Madison Williams and
New BD of each of this Agreement and the Ancillary Agreements to be executed and
delivered by them respectively in connection with the transactions contemplated
hereby, has been, and the consummation by Madison Williams and New BD of the
transactions contemplated hereby and thereby have been, duly and validly
authorized and approved by all necessary actions of Madison Williams and New BD
respectively.  This Agreement has been, and at the Closing each of the Ancillary
Agreements to be executed and delivered by Madison Williams and New BD in
connection with the transactions contemplated hereby will be, duly and validly
executed and delivered by Madison Williams and New BD and (assuming due
authorization, execution and delivery by PAC3, Fletcher, SMHG and the Company),
this Agreement constitutes, and upon its execution at the Closing, each
Ancillary Agreement to be executed and delivered by Madison Williams and New BD
in connection with the transactions contemplated hereby will constitute, legal,
valid and binding obligations of Madison Williams and New BD as applicable
enforceable against them respectively in accordance with its respective terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally and except as
the availability of equitable remedies may be limited by equitable principles of
general applicability.
 
 
-26-

--------------------------------------------------------------------------------

 

(b)           Neither the execution, delivery or performance of this Agreement
by Madison Williams and New BD and the Ancillary Agreements to be executed and
delivered by Madison Williams and New BD in connection with the transactions
contemplated hereby, nor the consummation by Madison Williams and New BD of the
transactions contemplated hereby or thereby, nor compliance by Madison Williams
and New BD with any of the terms or provisions hereof or thereof binding upon
them respectively will, with or without the giving of notice, the termination of
any grace period or both:  (i) violate, conflict with, or result in a breach or
default under any provision of the organizational documents of Madison Williams
and New BD; (ii) violate any Applicable Law; (iii) except as set forth in
Section 4.2(b) of the Madison Williams Disclosure Schedule, require any filing
by Madison Williams or New BD with, or require either of them to obtain any
permit, consent or approval of, or require any party to give any notice to, any
Governmental Authority or any other Person; or (iv) result in a violation or
breach by Madison Williams or New BD of, conflict with, or constitute (with or
without due notice or lapse of time or both) a default (or give rise to any
right of termination, cancellation, payment or acceleration) under any of the
terms, conditions or provisions of any contract or other instrument or
obligation to which Madison Williams or New BD is a party, or by which Madison
Williams, New BD or any of their respective properties or assets may be bound.
 
4.3         Capital Structure.  Immediately prior to giving effect to the
transactions contemplated hereby, (a) 525,000 units of Class B Membership
Interest of Madison Williams are issued and outstanding to which William W.
Sprague, Michael V. Fitzgerald and Gregg Mockenhaupt own 175,000 each, (b)
1,975,000 units of Class B Membership Interest of Madison Williams are reserved
for issuance to executives and employees of Madison Williams at the discretion
of the board of managers of Madison Williams, (c) 500,000 units of Class B
Membership Interest of Madison Williams are reserved for future issuance of
warrants to the executives of the Company and its Affiliates, at the discretion
of the board of managers of Madison Williams, at a warrant exercise price of
$2.00 per unit, and (d) 500,000 units of Class B Membership Interest of Madison
Williams are reserved for future issuance of warrants to the executives of the
Company and its Affiliates, at the discretion of the board of managers of
Madison Williams, at a warrant exercise price of $3.00 per unit.  After Closing
and the issuance and delivery of the units of Class A Membership Interest, units
of Class A Membership Interest and the Warrant to PAC3, Fletcher and SMHG, as
the case may be, (i) PAC3 shall own 250,000 units of Class A Membership Interest
and 2,250,000 units of Class B Membership Interest, (ii) Fletcher shall own
3,250,000 units of Class A Membership Interest and the Warrant (to purchase an
additional 500,000 units of Class A Membership Interest) and (iii) SMHG shall
own 1,750,000 units of Class A Membership Interest. Except for the Warrant,
there are no outstanding subscriptions, options, warrants, commitments,
preemptive rights, agreements, arrangements or commitments of any kind relating
to the issuance or sale of, or outstanding securities convertible into or
exercisable or exchangeable for, any capital equity of any class of Madison
Williams.  Madison Williams has no obligation to purchase, redeem, or otherwise
acquire any of its capital equity or any interests therein, and has not redeemed
any of its capital equity.  As of the Closing, and after giving effect to the
transactions contemplated hereby, all of the outstanding Membership Interest of
Madison Williams will have been duly and validly authorized and issued, fully
paid and non-assessable, and will have been offered, issued, sold and delivered
in compliance in all material respects with applicable federal and state
securities laws without giving rise to preemptive rights of any kind.  There are
(x) except for the LLC Agreement, no preemptive rights, rights of first refusal,
put or call rights or obligations or anti-dilution rights with respect to the
issuance, sale or redemption of Madison Williams’ capital equity or any
interests therein, (y) no rights to have the Madison Williams’ capital equity
registered for sale to the public in connection with the laws of any
jurisdiction and (z) except for the LLC Agreement, no documents, instruments or
agreements relating to the voting of Madison Williams’ voting equity or
restrictions on the transfer of Madison Williams’ capital equity.
 
-27-

--------------------------------------------------------------------------------




4.4           No Subsidiary.  Except for New BD, Madison Williams does not own
or control, directly or indirectly, any interest in any other Person.
 
4.5           No Broker.  Madison Williams and New BD have not incurred or
become liable for any investment banking fees, brokerage commissions, broker’s
or finder’s fees or similar compensation in connection with the transactions
contemplated by this Agreement.
 
4.6           Legal Proceedings.  There are no Proceedings pending or, to the
Knowledge of Madison Williams, threatened against Madison Williams and New BD
that challenge the validity or propriety of the transactions contemplated by
this Agreement or under the Ancillary Agreements, and there is no injunction,
order, judgment or decree imposed upon Madison Williams or New BD.
 
4.7           Disclosure.  The representations and warranties made or contained
in this Agreement, the Madison Williams Disclosure Schedule and exhibits hereto
and the certificates and statements executed or delivered in connection herewith
and all other information provided in writing by Madison Williams and New BD to
PAC3, Fletcher, SMHG and the Company in connection with the transaction
contemplated hereby, when taken together, do not and shall not contain any
untrue statement of a fact and do not and shall not omit to state a fact
required to be stated herein or therein or necessary in order to make such
representations, warranties or other material not misleading in the light of the
circumstances in which they were made or delivered.
 
SECTION 5. COVENANTS
 
5.1           Making of Covenants.  Each of the parties each hereby agree to
comply with the covenants and agreements made by such party in this Article 5.
 
5.2           Regulatory Filings. SMHG and the Company shall use their
commercially reasonable efforts to aid, assist and cooperate with all reasonable
requests of Madison Williams and New BD in connection with New BD obtaining any
Governmental Authority or other third-party permit, consent or approval required
in connection with the execution, delivery or performance of this Agreement or
any Ancillary Agreement including, without limitation, the registration of New
BD with the SEC as a broker-dealer under the Exchange Act and the obtaining by
New BD of membership with FINRA.  New BD shall use, and Madison Williams shall
cause to New BD to use, commercially reasonable efforts to register New BD with
the SEC as a broker-dealer under the Exchange Act and obtain membership with
FINRA.

 
-28-

--------------------------------------------------------------------------------

 

5.3           Conduct of Business.  Between the date of this Agreement and the
Closing, except as expressly required or permitted by other provisions of this
Agreement, without the prior written consent of Madison Williams, PAC3 and
Fletcher:
 
  (a)          SMHG and the Company will conduct the Business only in the
ordinary course of business consistent with past practices and in compliance in
all material respects with all Applicable Laws and its constituent documents and
only take those actions necessary for the consummation of the transactions
contemplated hereby; and
 
  (b)          SMHG and the Company will not knowingly take any action that
would if taken before the date of this Agreement result in a breach of the
representations and warranties set forth in this Agreement without the prior
written consent of Madison Williams, PAC3 and Fletcher.
 
5.4           Preservation of Business.  Until the Closing, SMHG and the Company
shall use all reasonable best efforts to:
 
  (a)          Preserve the Business;
 
  (b)          Preserve and maintain the Contributed Assets subject to normal
wear and tear;
 
  (c)          Maintain the present clients of the Business, in each case on
terms that are at least as favorable to the Business or the Company, as the case
may be, as the terms of the Contributed Contracts between the Company and such
client as in effect on the date hereof;
 
  (d)          Preserve the goodwill of the Business;
 
  (e)          Preserve any and all Permits; and
 
  (f)           Prevent any development or combinations of changes, which,
individually or in the aggregate, could be reasonably expected to have a
Material Adverse Effect on the Business.
 
5.5           Notice Rights and Access.  Until the Closing, Madison Williams,
PAC3 and Fletcher shall be entitled to receive all notices and information
furnished by the Company to its shareholders, members of the board of directors
(or other governing body or Person) or committees of the Company relating to
operational matters of the Business (but not to the transactions contemplated by
this Agreement), in each case in connection with meetings thereof, as well as
copies of the minutes of any such meetings or consents of the Company or the
shareholders, members of the board of directors (or other governing body or
Person) or committees thereof of the Company and a description of any actions
taken by such Persons at any such meeting relating to operational matters (but
not to the transactions contemplated by this Agreement).  The Company shall
afford to Madison Williams, PAC3, Fletcher and their respective representatives
and agents reasonable access, during normal business hours and with reasonable
notice, to the Records of the Company in order that Madison Williams, PAC3 and
Fletcher may have full opportunity to make such investigation as it shall
reasonably desire for purposes consistent with this Agreement.

 
-29-

--------------------------------------------------------------------------------

 

5.6           Notice of Default.  Promptly upon the occurrence of, or promptly
upon a party becoming aware of the occurrence of, any event which would cause or
constitute a breach or default, or would have caused or constituted a breach or
default had such event occurred or been known to such party prior to the date
hereof, of any of the representations, warranties or covenants of such party
contained in or referred to in this Agreement, such party shall give written
notice thereof to the other parties in reasonable detail.
 
5.7           Solicitation of Offers.  From the date hereof until the earlier of
November 16, 2009 or the date that FINRA denies New BD’s New Membership
Application (the “Termination Date”), SMHG and the Company, on behalf of
themselves and their respective affiliates, agree that neither they or their
respective affiliates, directors, officers, shareholders, employees or agents
will: (i) discuss or pursue a possible sale, recapitalization or other
transaction of the Company, any sale of capital stock of the Company or
Contributed Assets or any interest therein, or provide any information to any
Person in connection therewith, or (ii) disclose to any other Person the
contents of this Agreement.  SMHG and the Company shall notify Madison Williams,
PAC3 and Fletcher in the event they or their respective affiliates, directors,
officers, shareholders, employees or agents have received any offer relating to
the foregoing and shall provide the material terms of such offer and the
identity of the Person making such offer.
 
5.8           Employee Matters; Assignment of Contributed Assets; Collections.
 
  (a)          Continuing Employee Coverage.  From the date of this Agreement
until the later of (i) Closing or (ii) November 16, 2009, the parties hereby
agree that [A] the Employees will continue to be covered/ eligible participants
for group health, disability, dental and other insurance that the Company may
have in effect from time to time and other benefits and benefit plans, if any,
as are provided to other full-time employees of the Company, [B] the Employees
will continue to be eligible for benefits and will continue to comply with the
eligibility requirements as well as waiting period under the SMHG benefit
contracts, and [C] the Employees’ portion of premium and contributions will
continue to be deducted through payroll consistent with past practices.  New BD
shall reimburse SMHG for all reasonable costs and expenses incurred by SMHG with
respect to the benefits set forth in Section 5.8(a)[A] provided by SMHG to the
Employees from Closing through November 16, 2009.  From and after Closing,
Madison Williams and/ or New BD shall assume all severance pay and vacation
obligations accrued by the Employees while with the Company.
 
  (b)          Non-Solicitation.  From and after Closing, SMHG and the Company
agree not to directly or indirectly solicit any employee of Madison Williams or
New BD or their respective successors and assigns to leave the employ of Madison
Williams or New BD or directly or indirectly hire any such employee, provided,
however, that SMHG and the Company will not be deemed to have violated their
respective obligations under this Section if SMHG or the Company, as the case
may be, directly or indirectly participates in a general solicitation of
employment to which employees of Madison Williams or New BD or their respective
successors and assigns respond.

 
-30-

--------------------------------------------------------------------------------

 

  (c)          Assignment and Assumption of Contributed Assets.   The parties
other than Fletcher shall use their commercially reasonable best efforts to
obtain, and to cooperate with all reasonable requests of the Company in
connection with it obtaining, any third-party consent or approval required in
connection with the assignment to and assumption by New BD of the Contributed
Assets, Contributed Contracts and Permits, which efforts may involve the posting
of security by New BD or the Company to secure the performance of such
Contributed Contracts or the transfer of such Permits.  The parties acknowledge
and agree that SMHG and/ or the Company have provided a letter or letters of
credit to certain landlords under the Leases.  To the extent any Lease is not
assignable by the Company to New BD, New BD hereby agrees to provide to SMHG or
the Company a letter or letters of credit in an amount proportional to the space
utilized by New BD on the premises underlying such Lease not to exceed $180,600
in the aggregate.
 
  (d)          Outstanding Restricted Stock and Options.  Any and all unvested
restricted stock and options to purchase securities of SMHG held by Employees at
the Closing Date pursuant to SMHG’s stock incentive or option plan or other
contracts or agreements shall not be terminated as a result of the Closing and
shall continue to vest pursuant to their original terms if such Employees
remain, throughout such term, employees of Madison Williams or New BD after
Closing.
 
  (e)          Collection and Guarantee of Certain Accounts Receivable.   The
parties other than Fletcher shall use commercially reasonable efforts to
collect, and Madison Williams and New BD shall cooperate with all reasonable
requests of the Company, in connection with the collection of accounts
receivable that are not included in the Accounts Receivable pursuant to Section
1.2(b), and Madison Williams and New BD shall guarantee collection of such
accounts receivable by the Company except for such written-off amounts the
parties mutually agree to in good faith.  To the extent Madison Williams and/ or
New BD receives any payment after the Closing from a Person on account of any
account receivable that is not included in the Accounts Receivables, it shall
hold such payment in trust for the benefit of the Company and promptly remit
such funds to the Company.
 
5.9           Defenses and Claims.  Upon New BD’s reasonable request, the
Company agrees to cooperate with New BD to maintain, secure, perfect and enforce
any defenses, set-offs or counterclaims which New BD shall have with respect to
the Contributed Assets and Assumed Liabilities, including the execution of any
documents, the giving of any testimony or the taking of any such other action as
is reasonably requested by New BD in connection with such defenses, set-offs or
counterclaims.

 
-31-

--------------------------------------------------------------------------------

 

5.10         Confidentiality.  Any information (except publicly available or
freely usable material obtained from another source) regarding this Agreement or
the subject matter hereof with respect to any party to this Agreement or its
affiliates will be kept in strict confidence by all other parties to this
Agreement and their agents.  Except as required by Applicable Law, the parties
and their respective affiliates, directors, officers, managers, shareholders,
members, employees or agents, will not disclose the terms of the transactions
contemplated hereunder at any time, currently, or on or after Closing,
regardless of whether Closing takes place, except as necessary to their
attorneys, accountants, professional advisors, broker or finders, in which
instance such persons and any employees or agents of such party shall be advised
of the confidential nature of the terms of the transaction and shall themselves
be required by such party to keep such information confidential.  Except as
required by Applicable Law, each party shall retain all information obtained
from the other and their lawyers regarding this Agreement or the subject matter
hereof on a confidential basis except as necessary to their attorneys,
accountants and professional advisors, in which instance such persons and any
employees or agents of such party shall be advised of the confidential nature of
the terms of the transaction and shall themselves be required by such party to
keep such information confidential.  Except as required by Applicable Law, each
party agrees not to make any press release or public announcement regarding this
Agreement and the transactions contemplated herein without the prior consent of
the other parties.
 
5.11         Accounts Receivable.  To the extent the Company receives any
payment after the Closing from a Person on account of an Account Receivable, the
Company shall hold such payment in trust for the benefit of New BD and promptly
remit such funds to New BD.
 
5.12         Regulatory Documents and Records.  After Closing, SMHG and the
Company shall provide to New BD access to all (i) Regulatory Documents that
relate to the Business required to be made or preserved by the SEC, FINRA or any
state securities commission, and (ii) Records of the Business.  SMHG and the
Company agree to preserve the foregoing Regulatory Documents and Records and not
to destroy any such Regulatory Documents and Records without the prior written
consent of New BD.  The parties agree that 600 Travis, Suite 5800, Houston,
Texas 77002 shall be designated as the location at which such Regulatory
Documents and Records will be maintained and preserved and New BD shall have
full and unfettered access to such location after Closing during normal business
hours.  SMHG and the Company shall provide New BD with all keys, passes, codes,
passwords and other security clearances necessary to allow New BD access to the
foregoing location, Regulatory Documents and Records.  SMHG and the Company
further agree to make such Regulatory Documents and Records available to all
appropriate Governmental Authorities and permit authorized representatives of
any Governmental Authority access to such Regulatory Documents and Records for
onsite inspections as requested by New BD.   
 
5.13         Company Disclosure Schedules.  The parties hereto agree that the
completed Company Disclosure Schedules identified in Section 3 have not been
delivered as of the date of this Agreement and shall be delivered to Madison
Williams, PAC3 and Fletcher no later than three (3) Business Days prior to
Closing.  In the event all of such schedules are not delivered by such date,
Madison Williams, PAC3 and/ or Fletcher shall have the right to terminate this
Agreement pursuant to Section 7.1(b) hereinbelow.

 
-32-

--------------------------------------------------------------------------------

 

5.14         Adjustment of Working Capital Amount.  From the date of this
Agreement until Closing, the profits and losses realized and incurred by the
Business shall be allocated pursuant to the allocation schedule set forth in
Exhibit F (the “Allocation Schedule”).  No later than five (5) Business Days
prior to the Closing, SMHG or its accountants shall prepare and deliver to
Madison Williams an estimated balance sheet, prepared in accordance with GAAP
and the Allocation Schedule, that fairly estimates and presents in all material
respects the net profits and losses of the Business (including any tax
liability) as of January 1, 2009 through the Closing Date (the “Period”).  The
foregoing estimated balance sheet is referred to hereinafter as the “Estimated
Balance Sheet”).  In the event the Business incurs a net loss at the end of the
Period as set forth in the Estimated Balance Sheet, the Working Capital Amount
to be paid by the Company at Closing shall be decreased by an amount equal to
the net loss set forth in the Estimated Balance Sheet.   In the event the
Business realizes a net profit as set forth in the Estimated Balance Sheet, the
Working Capital Amount to be paid by the Company at Closing shall be increased
by an amount equal the net profit (net of any tax liability) set forth in the
Estimated Balance Sheet.  No later than forty five (45) days after the Closing,
SMHG or its accountants shall prepare and deliver to Madison Williams a balance
sheet, prepared in accordance with GAAP and the Allocation Schedule, that fairly
presents in all material respects the actual net profits and losses of the
Business during the Period (the “Final Balance Sheet”), including any losses
incurred by SMHG or the Company after Closing with respect to non-transferable
client receivables of the Business that existed as of the date of
Closing.  Unless Madison Williams delivers a written objection to SMHG by the
fifteenth (15th) day after its receipt of the Final Balance Sheet, the Final
Balance Sheet will become final and binding on the parties.  In the event the
parties are in agreement with the Final Balance Sheet and the Business incurs a
net loss during the Period, New BD shall remit to SMHG from the Working Capital
Amount an amount equal to the net loss within ten (10) days of such
agreement.  In the event the parties are in agreement with the Final Balance
Sheet and the Business realizes a net profit, SMHG shall remit to New BD an
amount equal to the net profit within ten (10) days of such agreement.  If
Madison Williams does object to the Final Balance Sheet, the written objection
must specify the specific items or calculations with which it takes issue.  If
Madison Williams objects in accordance with the previous sentence, Madison
Williams and SMHG shall, during the ten (10) day period following such
objection, negotiate in good faith to reach agreement on the disputed items or
amounts.  If, upon completion of such period, Madison Williams and SMHG are
unable to reach agreement, they shall promptly thereafter cause a mutually
agreed upon independent accountant to conduct an audit and review the disputed
items or calculations and all records used in the calculation and preparation of
the Final Balance Sheet.  Madison Williams, SMHG and the Company shall, and
shall cause their respective directors, officers, employees and advisors to,
cooperate and assist in the conduct of the audit, including without limitation
the making available, to the extent reasonably necessary, books, records, work
papers and personnel.  Madison Williams and SMHG shall require the independent
accountant to deliver to them a report setting forth its calculations within
thirty (30) days after the engagement of the independent accountant.  Such
report will be final and binding upon the parties.  Within ten (10) days after
the independent accountant has finished the audit and delivered its report, SMHG
or New BD, as the case may be, shall pay to the other all amounts owed pursuant
to the independent accountant report.  All payments under this Section 5.14
shall include interest of 1.5% per month (or the maximum rate permitted by
Applicable Law) on the amount owed, with interest accruing from the date payment
was due through the date that payment in full plus the interest accrued is
received.  The expenses of the independent accountant will be shared equally by
Madison Williams and SMHG.
 
5.15         Name Change; Use of Name.  The Company shall use, and SMHG shall
cause to the Company to use, commercially reasonable efforts to file an
amendment to its certificate of incorporation with the state of Texas changing
the Company’s name to a name other than “SMH Capital Inc.”  As the sole
stockholder of the Company, SMHG shall consent to the change of the Company’s
name pursuant to the foregoing sentence.  SMHG and/ or the Company hereby grants
to Madison Williams and New BD the right to use the name “SMH” and any deviation
thereof for marketing purposes with respect to the conduct of Madison Williams
and/ or New BD business for a period of one (1) year after the Closing.

 
-33-

--------------------------------------------------------------------------------

 

5.16         Closing Unaudited Balance Sheets.   Prior to the Closing, SMHG
shall deliver to Madison Williams unaudited consolidated balance sheet(s) of the
Business for the quarterly period(s) beginning after December 31, 2008 and
ending prior to the Closing Date (the “Closing Unaudited Balance Sheets”), which
shall not reflect the Contributed Assets, the Assumed Liabilities or the
Adjustment of Working Capital Amount pursuant to Section 5.14.
 
SECTION 6. CLOSING CONDITIONS
 
6.1           Conditions to the Obligation of Madison Williams and New BD.  The
obligation of Madison Williams and New BD to consummate the transactions
contemplated by this Agreement is subject to the fulfillment or waiver by
Madison Williams, prior to or at Closing, of the following conditions precedent:
 
  (a)          Representations and Warranties; Covenants.  Each of the
representations and warranties of PAC3, Fletcher, SMHG and the Company contained
in this Agreement and the Ancillary Agreements shall be true and correct as of
the date hereof and as of the Closing as though made on and as of the Closing
(except that those representations and warranties that address matters only as
of a particular date shall be true and correct as of such particular date) and
PAC3, Fletcher, SMHG and the Company shall, on or before the Closing, have
performed their respective obligations hereunder which by the terms hereof are
to be performed on or before Closing.
 
  (b)          Registration of New BD.  New BD shall have been registered as a
broker-dealer with the SEC under the Exchange Act and approved as a member of
FINRA.
 
  (c)          Officer’s Certificate; Other Deliverables.  The Chief Executive
Officer of PAC3, Fletcher, SMHG and the Company each shall have delivered to
Madison Williams a certificate as to the satisfaction of the conditions set
forth in Section 6.1(a) by PAC3, Fletcher, SHMG and the Company, as the case may
be.  All documents, instruments and deliverables set forth in Sections 1.7 and
1.8 to be delivered to Madison Williams and New BD shall have been duly executed
and delivered.
 
  (d)          No Litigation.  There shall have been no determination by Madison
Williams, acting in good faith after consultation with outside counsel, that the
consummation of the transactions contemplated by this Agreement has become
inadvisable or impracticable by reason of the institution or threat by any
Person (not party to this Agreement) or any federal, state or other Governmental
Authority or regulatory agency of litigation, Proceedings or other action
against Madison Williams, New BD, PAC3, Fletcher or any of their respective
equity holders which, whether or not arising in the ordinary course of business,
could reasonably be expected to have a Material Adverse Effect on the Business.
 
  (e)          Consents.  The consents and approvals set forth in Section 5.8(c)
shall have been made and obtained.

 
-34-

--------------------------------------------------------------------------------

 

  (f)           No Injunctions.  No law of any Governmental Authority shall have
been enacted, entered, promulgated, deemed applicable, enforced or otherwise be
in effect that enjoins, restrains, makes illegal or otherwise prohibits the
consummation of this Agreement or any of the Ancillary Agreements and no legal
action or governmental investigation or proceeding which, if adversely
determined, shall be pending to prohibit the consummation of this Agreement or
any of the Ancillary Agreements.
 
  (g)          Balance Sheets.  Madison Williams shall have received from SMHG
and/ or the Company the Estimated Balance Sheet and the Closing Unaudited
Balance Sheets pursuant to this Agreement.
 
  (h)          The conditions set forth in Sections 13 and 14 of the Agreement,
dated as of November 8, 2009, by and between Fletcher and SMHG shall have been
satisfied or waived, it being the understanding and agreement of each of the
parties hereto that the transactions contemplated in the Agreement shall be
consummated simultaneously with the transactions contemplated herein.
 
6.2           Conditions to Obligations of SMHG and the Company.  SMHG’s and the
Company’s obligation to consummate the transactions contemplated by this
Agreement is subject to the fulfillment or waiver by SMHG, prior to or at the
Closing, of the following conditions precedent:
 
  (a)          Representations and Warranties; Covenants. Each of the respective
representations and warranties of Madison Williams, New BD, PAC3 and Fletcher
contained in this Agreement and the Ancillary Agreements shall be true and
correct as of the date hereof and as of the Closing as though made on and as of
the Closing (except that those representations and warranties that address
matters only as of a particular date shall be true and correct in all material
respects as of such particular date), and Madison Williams, New BD, PAC3 and
Fletcher shall, on or before the Closing, have performed in all material
respects their respective obligations hereunder which by the terms hereof are to
be performed on or before the Closing.
 
  (b)          Officer’s Certificate; Other Deliverables.  The Chief Executive
Officer of Madison Williams, New BD, PAC3 and Fletcher shall each have delivered
to SMHG a certificate as to the satisfaction of the conditions set forth in
Section 6.2(a) by Madison Williams, New BD, PAC3 and Fletcher, as the case may
be.  All documents, instruments and deliverables set forth in Sections 1.7 and
1.9 to be delivered to SMHG and the Company shall have been duly executed and
delivered.
 
  (c)          No Litigation.  There shall have been no determination by SMHG,
acting in good faith after consultation with outside counsel, that the
consummation of the transactions contemplated by this Agreement has become
inadvisable or impracticable by reason of the institution or threat by any
Person (not party to this Agreement) or any federal, state or other Governmental
Authority or regulatory agency of litigation, Proceedings or other action
against SMHG, the Company or any of their respective equity holders which,
whether or not arising in the ordinary course of business, could reasonably be
expected to have a Material Adverse Effect on the Business.

 
-35-

--------------------------------------------------------------------------------

 

  (d)          No Injunctions.  No law of any Governmental Authority shall have
been enacted, entered, promulgated, deemed applicable, enforced or otherwise be
in effect that enjoins, restrains, makes illegal or otherwise prohibits the
consummation of this Agreement or any of the Ancillary Agreements and no legal
action or governmental investigation or proceeding which, if adversely
determined, shall be pending to prohibit the consummation of this Agreement or
any of the Ancillary Agreements.
 
  (e)          The conditions set forth in Sections 13 and 14 of the Agreement,
dated as of November 8, 2009, by and between Fletcher and SMHG shall have been
satisfied or waived, it being the understanding and agreement of each of the
parties hereto that the transactions contemplated in the Agreement shall be
consummated simultaneously with the transactions contemplated herein.
 
6.3           Conditions to the Obligation of PAC3.  The obligation of PAC3 to
consummate the transactions contemplated by this Agreement is subject to the
fulfillment or waiver by PAC3, prior to or at the Closing, of the following
conditions precedent:
 
  (a)          Representations and Warranties; Covenants.  Each of the
representations and warranties of Madison Williams, New BD, SMHG, the Company
and Fletcher contained in this Agreement and the Ancillary Agreements shall be
true and correct as of the date hereof and as of the Closing as though made on
and as of the Closing (except that those representations and warranties that
address matters only as of a particular date shall be true and correct as of
such particular date); and Madison Williams, New BD, SMHG, the Company and
Fletcher shall, on or before the Closing, have performed their respective
obligations hereunder which by the terms hereof are to be performed on or before
the Closing.
 
  (b)          Registration of New BD.  New BD shall have been registered as a
broker-dealer with the SEC under the Exchange Act and approved as a member of
FINRA.
 
  (c)          Officer’s Certificate; Other Deliverables.  The Chief Executive
Officer of Madison Williams, New BD, SMHG, the Company and Fletcher shall have
delivered to PAC3 a certificate as to the satisfaction of the conditions set
forth in Section 6.3(a) by Madison Williams, New BD, SMHG, the Company and
Fletcher, as the case may be.  All documents, instruments and deliverables set
forth in Sections 1.7(b), 1.8 and 1.9 to be delivered to PAC3 shall have been
duly executed and delivered.
 
  (d)          No Litigation.  There shall have been no determination by PAC3,
acting in good faith after consultation with outside counsel, that the
consummation of the transactions contemplated by this Agreement has become
inadvisable or impracticable by reason of the institution or threat by any
Person (not party to this Agreement) or any federal, state or other Governmental
Authority or regulatory agency of litigation, Proceedings or other action
against Madison Williams, New BD, PAC3, Fletcher or any of their respective
equity holders which, whether or not arising in the ordinary course of business,
could reasonably be expected to have a Material Adverse Effect on the Business.
 
  (e)          Consents.  The consents and approvals set forth in Section 5.8(c)
shall have been made and obtained.

 
-36-

--------------------------------------------------------------------------------

 

  (f)           No Injunctions.  No law of any Governmental Authority shall have
been enacted, entered, promulgated, deemed applicable, enforced or otherwise be
in effect that enjoins, restrains, makes illegal or otherwise prohibits the
consummation of this Agreement or any of the Ancillary Agreements and no legal
action or governmental investigation or proceeding which, if adversely
determined, shall be pending to prohibit the consummation of this Agreement or
any of the Ancillary Agreements.
 
  (g)          The conditions set forth in Sections 13 and 14 of the Agreement,
dated as of November 8, 2009, by and between Fletcher and SMHG shall have been
satisfied or waived, it being the understanding and agreement of each of the
parties hereto that the transactions contemplated in the Agreement shall be
consummated simultaneously with the transactions contemplated herein.
 
6.4           Conditions to the Obligation of Fletcher.  The obligation of
Fletcher to consummate the transactions contemplated by this Agreement is
subject to the fulfillment or waiver by Fletcher, prior to or at the Closing, of
the following conditions precedent:
 
  (a)          Representations and Warranties; Covenants.  Each of the
representations and warranties of Madison Williams, New BD, SMHG, the Company
and PAC3 contained in this Agreement and the Ancillary Agreements shall be true
and correct as of the date hereof and as of the Closing as though made on and as
of the Closing (except that those representations and warranties that address
matters only as of a particular date shall be true and correct as of such
particular date); and Madison Williams, New BD, SMHG, the Company and PAC3
shall, on or before the Closing, have performed their respective obligations
hereunder which by the terms hereof are to be performed on or before the
Closing.
 
  (b)          Registration of New BD.  New BD shall have been registered as a
broker-dealer with the SEC under the Exchange Act and approved as a member of
FINRA.
 
  (c)          Officer’s Certificate; Other Deliverables.  The Chief Executive
Officer of Madison Williams, New BD, SMHG, the Company and PAC3 shall have
delivered to Fletcher a certificate as to the satisfaction of the conditions set
forth in Section 6.4(a) by Madison Williams, New BD, SMHG, the Company and PAC3,
as the case may be.  All documents, instruments and deliverables set forth in
Sections 1.7(a), 1.8 and 1.9 to be delivered to Fletcher shall have been duly
executed and delivered.
 
  (d)          No Litigation.  There shall have been no determination by
Fletcher, acting in good faith after consultation with outside counsel, that the
consummation of the transactions contemplated by this Agreement has become
inadvisable or impracticable by reason of the institution or threat by any
Person (not party to this Agreement) or any federal, state or other Governmental
Authority or regulatory agency of litigation, Proceedings or other action
against Madison Williams, New BD, Fletcher, PAC3 or any of their respective
equity holders which, whether or not arising in the ordinary course of business,
could reasonably be expected to have a Material Adverse Effect on the Business.
 
  (e)          Consents.  The consents and approvals set forth in Section 5.8(c)
shall have been made and obtained.

 
-37-

--------------------------------------------------------------------------------

 

  (f)           No Injunctions.  No law of any Governmental Authority shall have
been enacted, entered, promulgated, deemed applicable, enforced or otherwise be
in effect that enjoins, restrains, makes illegal or otherwise prohibits the
consummation of this Agreement or any of the Ancillary Agreements and no legal
action or governmental investigation or proceeding which, if adversely
determined, shall be pending to prohibit the consummation of this Agreement or
any of the Ancillary Agreements.
 
  (g)          The completed Company Disclosure Schedules identified in Section
3 shall have been delivered to Fletcher no later than three (3) Business Days
prior to Closing.
 
  (h)          The conditions set forth in Sections 13 and 14 of the Agreement,
dated as of November 8, 2009, by and between Fletcher and SMHG shall have been
satisfied or waived, it being the understanding and agreement of each of the
parties hereto that the transactions contemplated in the Agreement shall be
consummated simultaneously with the transactions contemplated herein.
 
SECTION 7. TERMINATION OF AGREEMENT
 
7.1           Termination.
 
  (a)          General.  This Agreement may be terminated at any time prior to
the Closing only by written notice and only as follows:
 
  (i)           by written agreement of the parties;
 
  (ii)          by any party at any time after the Termination Date, if Closing
has not theretofore occurred; provided, that a party may not terminate this
Agreement pursuant to this Section 7(a)(ii) if the failure to close is the
result of an act or omission by such party in breach of this Agreement;
 
  (iii)         by any party in the event of the breach by another party of (A)
any representation or warranty contained herein or in any Schedule or document
delivered in connection herewith, or (B) any agreement contained herein, which
breach has not been (or cannot be) cured within 15 days after written notice to
the breaching party or the Closing Date, whichever is earlier and which breach
could reasonably be expected to have a Material Adverse Effect on the Business;
provided, however, that, notwithstanding the foregoing, a party in material
breach of any provision of this Agreement may not terminate this Agreement
pursuant to this Section 7.1(a)(iii); or
 
  (iv)         by any party if any permanent injunction or action by any court
or other Governmental Body or body of competent jurisdiction enjoining, denying
any required approval of or otherwise prohibiting consummation of any of the
transactions contemplated by this Agreement becomes final and nonappealable.

 
-38-

--------------------------------------------------------------------------------

 

  (b)          Termination by Madison Williams, PAC3 and Fletcher.  This
Agreement may be terminated upon notice by Madison Williams, PAC3 and/ or
Fletcher to SMHG and the Company in the event (i) the Company Disclosure
Schedules have not be delivered to Madison Williams, PAC3 and Fletcher pursuant
to Section 5.13 hereinabove, or (ii) the disclosures set forth in the delivered
Company Disclosure Schedules discloses adverse information, claims, expenses,
issues or liabilities of the Company not acceptable to Madison Williams, PAC3
and Fletcher in their respective sole discretion; provided, however, that in the
case of a termination pursuant to clause (i), notice shall be delivered to SMHG
on or before November 16, 2009 and, in the case of a termination pursuant to
clause (ii), notice shall be delivered to SMHG within three (3) Business Days
after receipt of such Company Disclosure Schedules or prior to the Closing Date
whichever is earlier.
 
  (c)          Effect of Termination and Abandonment.  In the event of
termination of this Agreement hereby pursuant to this Section, this Agreement
will become void and have no effect except that this Section 7 and Sections 5.10
and 9 hereof will survive any termination of this Agreement, and except that,
notwithstanding anything in this Agreement to the contrary, no party shall be
relieved or released from any liabilities or damages arising out of its fraud or
willful breach of any provision of this Agreement.
 
SECTION 8. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION
 
8.1           Survival.
 
  (a)          All representations, warranties, covenants, and agreements of the
parties made in this Agreement, in any Disclosure Schedule delivered hereunder
or in any Ancillary Agreement (i) shall be deemed to have been relied upon by
the party or parties to whom they are made, and, subject to Section 8.1(b)
below, shall survive the Closing regardless of any investigation on the part of
such party or its representatives and (ii) shall bind the parties’ successors
and assigns, whether so expressed or not, and, except as otherwise provided in
this Agreement, all such representations, warranties, covenants and agreements
shall inure to the benefit of the parties and their respective successors and
assigns and to their transferees of securities, whether so expressed or not.
 
  (b)          The representations and warranties contained in Sections 2, 3 and
4 hereof shall expire and terminate and be of no further force and effect after
the second anniversary of the Closing, except that any written claim for breach
thereof made prior to such expiration date and delivered to the party against
whom such indemnification is sought shall survive thereafter and, as to any such
claim, such applicable expiration will not effect the rights to indemnification
of the party making such claim; provided, however, that (i) any such written
claim by Madison Williams or New BD with respect to a breach of the
representations and warranties of PAC3, Fletcher, SMHG or the Company with
respect to a breach of the representations or warranties contained in Sections
2.2, 2.3, 2.6 and 2.9 of each of Sections 2A and 2B and Sections 3.2, 3.9,
3.11(d), 3.16, 3.18, 3.22, 3.23 and 3.27 or fraud on the part of PAC3, Fletcher,
SMHG or the Company of any provision of this Agreement or Ancillary Agreement be
given at any time, subject to any applicable statutes of limitation; (ii) any
such written claim by SMHG with respect to a breach of the representations and
warranties of Madison Williams, New BD,  PAC3 or Fletcher with respect to a
breach of the representations or warranties contained in Sections 2.2, 2.3, 2.6
and 2.9 of each of Sections 2A and 2B and Sections 4.2, 4.3, 4.5 and 4.7 or
fraud on the part of PAC3, Fletcher, Madison Williams or New BD of any provision
of this Agreement or Ancillary Agreement be given at any time, subject to any
applicable statutes of limitation; (iii) any such written claim by PAC3 with
respect to a breach of the representations and warranties of Madison Williams,
New BD, SMHG, the Company or Fletcher with respect to a breach of the
representations or warranties contained in Sections 2.2, 2.3, 2.6 and 2.9 of
Section 2B and Sections 3.2, 3.11(d), 3.16, 3.18, 3.22, 3.23, 3.27, 4.2, 4.3,
4.5 and 4.7 or fraud on the part of Madison Williams, New BD, SMHG, the Company
or Fletcher of any provision of this Agreement or Ancillary Agreement be given
at any time, subject to any applicable statutes of limitation be given at any
time, subject to any applicable statute of limitation, and (iv) any such written
claim by Fletcher with respect to a breach of the representations and warranties
of Madison Williams, New BD, SMHG, the Company or PAC3 with respect to a breach
of the representations or warranties contained in Sections 2.2, 2.3, 2.6 and 2.9
of Section 2A and Sections 3.2, 3.11(d), 3.16, 3.18, 3.22, 3.23, 3.27, 4.2, 4.3,
4.5 and 4.7 or fraud on the part of Madison Williams, New BD, SMHG, the Company
or PAC3 of any provision of this Agreement or Ancillary Agreement be given at
any time, subject to any applicable statutes of limitation.

 
-39-

--------------------------------------------------------------------------------

 

8.2           Indemnification.
 
  (a)          Indemnification by SMHG and the Company.
 
  (i)           Except as provided in Sections 1.3 and 5.8(a) hereof, from and
after Closing, SMHG and the Company, jointly and severally, agree to defend,
indemnify and hold Madison Williams, New BD and their respective directors,
managers, members, officers, employees and agents (the “Madison Williams
Indemnified Parties”) harmless from and against any and all damages,
liabilities, losses, claims, obligations, liens, assessments, judgments, Taxes,
fines, penalties, reasonable costs and expenses (including, without limitation,
reasonable fees of counsel and costs), as the same are incurred, of any kind or
nature whatsoever (whether or not arising out of third-party claims and
including all amounts paid in investigation, defense or settlement of the
foregoing) (“Losses”) which may be sustained or suffered by any Madison Williams
Indemnified Party based upon, arising out of, or by reason of (A) any breach of
any representation or warranty made by SMHG or the Company in this Agreement or
any Ancillary Agreement, (B) any breach of any covenant or agreement made by
SMHG or the Company in this Agreement or any Ancillary Agreement, (C) any and
all Losses resulting from or relating to the Contributed Assets and/ or the
operations of the Business on and prior to the Closing Date (including claims
made after Closing which relate to matters or events in existence or which arose
on or prior to the Closing Date), (D) any and all Losses resulting from the
actions of any Governmental Authority with respect to the operations of the
Business prior to the Closing Date, except if such Loss is the result of the
negligence or willful misconduct of any Madison Williams Indemnified Party or
PAC3 Indemnified Party and (E) any and all Losses arising out of or related to
the Excluded Liabilities.
 
  (ii)          From and after Closing, SMHG and the Company, jointly and
severally, agree to defend, indemnify and hold PAC3 and its directors, managers,
members, officers, employees and agents (the “PAC3 Indemnified Parties”)
harmless from and against any and all Losses which may be sustained or suffered
by any PAC3 Indemnified Party based upon, arising out of, or by reason of
(A) any breach of any representation or warranty made by SMHG or the Company in
this Agreement or any Ancillary Agreement, (B) any breach of any covenant or
agreement made by SMHG or the Company in this Agreement or any Ancillary
Agreement, (C) any and all Losses resulting from or relating to the Contributed
Assets and/ or the operations of the Business on and prior to the Closing Date
(including claims made after Closing which relate to matters or events in
existence or which arose on or prior to the Closing Date), and (D) any and all
Losses resulting from the actions of any Governmental Authority with respect to
the operations of the Business prior to the Closing Date, except if such Loss is
the result of the negligence or willful misconduct of any Madison Williams
Indemnified Party or PAC3 Indemnified Party and (E) any and all Losses arising
out of or related to the Excluded Liabilities.

 
-40-

--------------------------------------------------------------------------------

 

  (iii)         From and after Closing, SMHG and the Company, jointly and
severally, agree to defend, indemnify and hold Fletcher, its subscribing
affiliate (if applicable) and their respective directors, officers, employees
and agents (the “Fletcher Indemnified Parties”) harmless from and against any
and all Losses which may be sustained or suffered by any Fletcher Indemnified
Party based upon, arising out of, or by reason of (A) any breach of any
representation or warranty made by SMHG or the Company in this Agreement or any
Ancillary Agreement, (B) any breach of any covenant or agreement made by SMHG or
the Company in this Agreement or any Ancillary Agreement, (C) any and all Losses
resulting from or relating to the Contributed Assets and/ or the operations of
the Business on and prior to the Closing Date (including claims made after
Closing which relate to matters or events in existence or which arose on or
prior to the Closing Date), and (D) any and all Losses resulting from the
actions of any Governmental Authority with respect to the operations of the
Business prior to the Closing Date, except if such Loss is the result of the
negligence or willful misconduct of any Madison Williams Indemnified Party or
PAC3 Indemnified Party and (E) any and all Losses arising out of or related to
the Excluded Liabilities.
 
  (iv)         For purposes of this Section 8.2(a), Losses incurred by Madison
Williams, New BD, PAC3 and Fletcher shall not include any Losses as the result
of their indemnification of any Madison Williams Indemnified Party, PAC3
Indemnified Party or Fletcher Indemnified Party who is not entitled to
indemnification pursuant to Sections 8.2(a)(i), 8.2(a)(ii) or 8.2(a)(iii)
respectively.
 
  (b)          Indemnification by Madison Williams and New BD.  Madison Williams
and New BD, jointly and severally, agree to defend, indemnify and hold SMHG, the
Company and their respective directors, officers, employees and agents (the
“SMHG Indemnified Parties”) harmless from and against any and all Losses which
may be sustained or suffered by any SMHG Indemnified Party based upon, arising
out of, or by reason of (i) any breach of any representation or warranty made by
Madison Williams or New BD in this Agreement or any Ancillary Agreement, (ii)
any breach of any covenant or agreement made by Madison Williams or New BD in
this Agreement or any Ancillary Agreement, and (iii) any and all Losses
resulting from or relating to the Contributed Assets and the Assumed Liabilities
after Closing, except, in the cases of clauses (ii) through (iii) of this
sentence, if such Loss is the result of the negligence or willful misconduct of
the SMHG Indemnified Party seeking indemnification.  Madison Williams and New BD
agree to defend, indemnify and hold the PAC3 Indemnified Parties harmless from
and against any and all Losses which may be sustained or suffered by any PAC3
Indemnified Party based upon, arising out of, or by reason of (i) any breach of
any representation or warranty made by Madison Williams or New BD in this
Agreement or any Ancillary Agreement, and (ii) any breach of any covenant or
agreement made by Madison Williams or New BD in this Agreement or any Ancillary
Agreement.  Madison Williams and New BD agree to defend, indemnify and hold the
Fletcher Indemnified Parties harmless from and against any and all Losses which
may be sustained or suffered by any Fletcher Indemnified Party based upon,
arising out of, or by reason of (i) any breach of any representation or warranty
made by Madison Williams or New BD in this Agreement or any Ancillary Agreement,
and (ii) any breach of any covenant or agreement made by Madison Williams or New
BD in this Agreement or any Ancillary Agreement.

 
-41-

--------------------------------------------------------------------------------

 

  (c)          Indemnification by PAC3.  From and after the Closing, PAC3 agrees
to defend, indemnify and hold the SMHG Indemnified Parties harmless from and
against any and all Losses which may be sustained or suffered by any SMHG
Indemnified Party based upon, arising out of, or by reason of (i) any breach of
any representation or warranty made by PAC3 in this Agreement or any Ancillary
Agreement, and (ii) any breach of any covenant or agreement made by PAC3 in this
Agreement or any Ancillary Agreement.  From and after the Closing, PAC3 agrees
to defend, indemnify and hold the Madison Williams Indemnified Parties harmless
from and against any and all Losses which may be sustained or suffered by any
Madison Williams Indemnified Party based upon, arising out of, or by reason of
(i) any breach of any representation or warranty made by PAC3 in this Agreement
or any Ancillary Agreement, and (ii) any breach of any covenant or agreement
made by PAC3 in this Agreement or any Ancillary Agreement.  From and after the
Closing, PAC3 agrees to defend, indemnify and hold the Fletcher Indemnified
Parties harmless from and against any and all Losses which may be sustained or
suffered by any Fletcher Indemnified Party based upon, arising out of, or by
reason of (i) any breach of any representation or warranty made by PAC3 in this
Agreement or any Ancillary Agreement, and (ii) any breach of any covenant or
agreement made by PAC3 in this Agreement or any Ancillary Agreement.
 
  (d)          Indemnification by Fletcher.  From and after the Closing,
Fletcher agrees to defend, indemnify and hold the SMHG Indemnified Parties
harmless from and against any and all Losses which may be sustained or suffered
by any SMHG Indemnified Party based upon, arising out of, or by reason of (i)
any breach of any representation or warranty made by Fletcher (or its
subscribing affiliate if applicable) in this Agreement or any Ancillary
Agreement, and (ii) any breach of any covenant or agreement made by Fletcher (or
its subscribing affiliate if applicable) in this Agreement or any Ancillary
Agreement.  From and after the Closing, Fletcher agrees to defend, indemnify and
hold the Madison Williams Indemnified Parties harmless from and against any and
all Losses which may be sustained or suffered by any Madison Williams
Indemnified Party based upon, arising out of, or by reason of (i) any breach of
any representation or warranty made by Fletcher (or its subscribing affiliate if
applicable) in this Agreement or any Ancillary Agreement, and (ii) any breach of
any covenant or agreement made by Fletcher (or its subscribing affiliate if
applicable) in this Agreement or any Ancillary Agreement.  From and after the
Closing, Fletcher agrees to defend, indemnify and hold the PAC3 Indemnified
Parties harmless from and against any and all Losses which may be sustained or
suffered by any PAC3 Indemnified Party based upon, arising out of, or by reason
of (i) any breach of any representation or warranty made by Fletcher (or its
subscribing affiliate if applicable) in this Agreement or any Ancillary
Agreement, and (ii) any breach of any covenant or agreement made by Fletcher (or
its subscribing affiliate if applicable) in this Agreement or any Ancillary
Agreement. 

 
-42-

--------------------------------------------------------------------------------

 

8.3           Notice; Payment of Losses; Defense of Claims.
 
  (a)          An indemnified party shall give the indemnifying party notice of
any matter which an indemnified party has determined has given or could give
rise to a right of indemnification under this Agreement within sixty (60) days
of such determination, stating the amount of the Losses, if known, and method of
computation thereof, and containing a reference to the provisions of this
Agreement in respect of which such right of indemnification is claimed or
arises.
 
  (b)          An indemnified party shall give written notice of a claim for
indemnification under Section 8.2 to the indemnifying party, promptly after
receipt of any written claim by any third party (each a “Third Party Claim”) and
in any event not later than twenty (20) Business Days after receipt of any such
written claim (or not later than ten (10) Business Days after the receipt of any
such written claim in the event such written claim is in the form of a formal
complaint filed with a court of competent jurisdiction and served on the
indemnified party), specifying in reasonable detail the amount, nature and
source of the claim, and including therewith copies of any notices or other
documents received from third parties with respect to such claim; provided,
however, that failure to give such notice shall not limit the right of an
indemnified party to recover indemnity or reimbursement except to the extent
that the indemnifying party suffers any material prejudice or material harm with
respect to such claim as a result of such failure.  The indemnified party shall
also provide the indemnifying party, to the extent such Third Party Claim
relates to indemnification under Section 8.2 above, with such further
information concerning any such claims as the indemnifying party may reasonably
request by written notice.  If the indemnifying party (i) gives written notice
to the indemnified party stating that such indemnifying party would be liable
under the provisions hereof for indemnity in the amount of such Third Party
Claim if such claim were valid and that such indemnifying party disputes and
intends to defend against such claim, liability or expense at such indemnifying
party’s own cost and expense and (ii) provides assurance reasonably acceptable
to such indemnified party that such indemnification will be paid fully and
promptly if required, then counsel for the defense shall be selected by such
indemnifying party (subject to the consent of such indemnified party, which
consent shall not be unreasonably withheld) and such indemnifying party shall
not be required to make any payment to the indemnified party with respect to
such claim, liability or expense as long as such indemnifying party is
conducting a good faith and diligent defense at its own expense; provided,
however, that the assumption of defense of any such matters by such indemnifying
party shall relate solely to the claim, liability or expense that is subject or
potentially subject to indemnification.  If the indemnifying party assumes such
defense in accordance with the preceding sentence, it shall have the right, with
the consent of such indemnified party, which consent shall not be unreasonably
withheld, to settle all indemnifiable matters related to Third Party Claims
which are susceptible to being settled provided the settlement includes a
complete release of such indemnified party.  The indemnifying party shall keep
such indemnified party apprised of the status of the claim, liability or expense
and any resulting suit, proceeding or enforcement action, shall furnish such
indemnified party with all documents and information that such indemnified party
shall reasonably request and shall consult with such indemnified party prior to
acting on major matters, including settlement discussions.  Notwithstanding
anything herein stated, such indemnified party shall at all times have the right
to fully participate in such defense at its own expense directly or through
counsel; provided, however, if the named parties to the action or proceeding
include both the indemnifying party and any indemnified party and representation
of such parties by the same counsel would be inappropriate under applicable
standards of professional conduct, the reasonable expense of separate counsel
for such indemnified party shall be paid by such indemnifying party (but such
indemnifying party shall be obligated to pay for only one counsel for such
indemnified party in any jurisdiction).  If no such notice of intent to dispute
and defend is given by the indemnifying party or if in the reasonable judgment
of the indemnified party such diligent good faith defense is not being or ceases
to be conducted, such indemnified party may undertake the defense of (with
counsel selected by such indemnified party), and shall have the right to
compromise or settle, such Third Party Claim, liability or expense (exercising
reasonable business judgment).  If such Third Party Claim, liability or expense
is one that by its nature cannot be defended solely by the indemnifying party,
then such indemnified party shall make available all information and assistance
that the indemnifying party may reasonably request and shall cooperate with such
indemnifying party in such defense.  For purposes of this Section 8.2, each
party shall provide all reasonable assistance to any indemnifying party and any
indemnified party, as the case may be, necessary to defend against any Third
Party Claim or any liability or expense related to such Third Party Claim.

 
-43-

--------------------------------------------------------------------------------

 

8.4           Exclusive Remedy.  Except as otherwise specifically provided
herein, the remedies provided in Section 8.2 shall be the exclusive monetary
remedies (including equitable remedies that involve monetary payment, such as
restitution or disgorgement, other than specific performance to enforce any
payment or performance due hereunder or any other equitable remedies) of the
parties from and after the Closing in connection with any breach of a
representation or warranty, or non performance, partial or total, of any
covenant or agreement contained herein or in the Ancillary Agreements.
 
SECTION 9. MISCELLANEOUS
 
9.1           Construction; Absence of Presumption.
 
  (a)          For the purposes of this Agreement: (i) words (including
capitalized terms defined herein) in the singular shall be held to include the
plural and vice versa and words (including capitalized terms defined herein) of
one gender shall be held to include the other gender as the context requires;
(ii) the terms “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole (including all of the Exhibits) and not to any particular provision of
this Agreement, and Article, Section, paragraph and Exhibit references are to
the Articles, Sections, paragraphs and Exhibits to this Agreement, unless
otherwise specified; (iii) the word “including” and words of similar import when
used in this Agreement means “including without limitation”; (iv) “commercially
reasonable efforts,” and “reasonable efforts” shall not require a waiver by any
party of any material rights or any action or omission that would be a breach of
this Agreement; (v) all references to any period of days shall be deemed to be
to the relevant number of calendar days unless otherwise specified; and (vi) all
references herein to “$” or dollars shall refer to United States dollars, unless
otherwise specified.
 
  (b)          The parties hereby acknowledge that each party and its counsel
have reviewed and revised this Agreement and that no rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
be employed in the interpretation of this Agreement (including all of the
Exhibits and Schedules) or any amendments hereto or thereto.

 
-44-

--------------------------------------------------------------------------------

 

  (c)          The parties hereby acknowledge and agree that to the extent that
there is a conflict between any (i) general provision of this Agreement and (ii)
provision specifically relating to Tax matters, the terms of the specific Tax
provision shall control.
 
9.2           Fees and Expenses.  Except as otherwise set forth herein, subject
to Section 8, each of the parties will bear its respective own expenses in
connection with the negotiation, execution, delivery and performance of this
Agreement and the Ancillary Agreements.  Notwithstanding the foregoing and in
the event the Closing does not occur and SMHG is not entitled to the Second Cash
Payment as liquidated damages pursuant to Section 1.6(d), the reasonable legal,
accounting and other professional expenses and fees incurred by Madison
Williams, New BD and their respective principals in connection with the
negotiation, execution, delivery and performance of this Agreement and the
Ancillary Agreements shall be paid by SMHG.
 
9.3           Governing Law; Venue; Waiver of Jury Trial.  This Agreement shall
be construed under and governed by the internal laws of the New York without
regard to its conflict of laws provisions.  Each of the parties hereto
irrevocably and unconditionally consents to submit to the exclusive jurisdiction
of any state or Federal court located within either New York County, New York,
or Houston, Harris County, Texas, for all disputes arising under or based on
this Agreement, and each of the parties agrees not to commence any action, suit
or proceeding relating to any dispute except in such courts.  Each of the
parties irrevocably and unconditionally waives any objection to the laying of
venue of any action, suit or proceeding arising out of any dispute in the state
or Federal courts within either New York County, New York, or Houston, Harris
County, Texas, and hereby further irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in such court has been brought in an inconvenient forum.  For
at least 30 days prior to filing any suit to enforce this Agreement, the parties
will attempt in good faith to resolve any dispute.  EACH OF THE PARTIES HERETO
(ON BEHALF OF ITSELF AND, TO THE FULLEST EXTENT PERMITTED BY LAW, ON BEHALF OF
ITS OR HIS EQUITY HOLDERS AND CREDITORS) HEREBY WAIVES ANY RIGHT TO A TRIAL BY
JURY IN RESPECT OF ANY CLAIM BASED UPON, ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  Each of the
parties hereto agrees that the prevailing party(ies) in any action arising out
of this Agreement and the transactions contemplated thereby shall be entitled to
recover from the other party(ies) all of its reasonable attorneys’ fees and
expenses relating to such action and/or incurred in connection with the
preparation therefor.
 
9.4           Notices.  Any notice, request, demand, consent or other
communication required or permitted hereunder shall be in writing and shall be
deemed to have been given if delivered or sent by facsimile transmission, upon
receipt, or if sent by registered, overnight or certified mail, upon the sooner
of the date on which receipt is acknowledged or the expiration of three days
after deposit in United States post office facilities properly addressed with
postage prepaid.  All notices to a party will be sent to the addresses set forth
below or to such other address or person as such party may designate by notice
to each other party hereunder:

 
-45-

--------------------------------------------------------------------------------

 
 
To Madison Williams or New BD:
   
Madison Williams Capital, LLC
527 Madison Avenue, 14th Floor
New York, New York 10022
Attn: William W. Sprague
Facsimile:   
With a copy to:
  
Ellenoff Grossman & Schole LLP
150 East 42nd Street
New York, New York 10017
Attn: Douglas S. Ellenoff
Facsimile:  (212) 370-7889
   
To SMHG or the Company:
  
Sanders Morris Harris Group Inc.
600 Travis, Suite 5800
Houston, Texas 77002
Attn:  Chief Executive Officer
Facsimile:   
With a copy to:
 
General Counsel
Sanders Morris Harris Group Inc.
600 Travis, Suite 5800
Houston, Texas 77002
Facsimile: (713) 220-5182
   
To PAC3:
 
Pan Asia China Commerce Corp.
527 Madison Avenue, 14th Floor
New York, New York 10022
Attn: Chief Executive Officer
Facsimile:  
With a copy to:
 
Ellenoff Grossman & Schole LLP
150 East 42nd Street
New York, New York 10017
Attn: Douglas S. Ellenoff
Facsimile:  (212) 370-7889
   
To Fletcher:
   
Fletcher Asset Management Inc.
48 Wall Street, 5th Floor
New York, New York 10005
Attn: Stewart Turner
Facsimile:
With a copy to:
 
Skadden, Arps, Slate, Meagher & Flom LLP
525 University Avenue, Suite 1100
Palo Alto, California 94301
Attn: Leif B. King
Facsimile:  (650) 470-4570

 
 
-46-

--------------------------------------------------------------------------------

 

Any notice given hereunder may be given on behalf of any party by its counsel or
other authorized representatives.
 
9.5           Entire Agreement.  This Agreement and the Ancillary Agreements,
including the Schedules and Exhibits referred to herein and thereto and the
other writings specifically identified herein or contemplated hereby, is
complete, reflects the entire agreement of the parties with respect to its
subject matter, and supersedes all previous written or oral negotiations,
commitments and writings including, without limitation, the Previous
Agreement.  No promises, representations, understandings, warranties and
agreements have been made by any of the parties hereto except as referred to
herein or in such Schedules and Exhibits or in such other writings; and all
inducements to the making of this Agreement relied upon by either party hereto
have been expressed herein or in such Schedules or Exhibits or in such other
writings.
 
9.6           Publicity and Disclosures.  No press releases or public
disclosure, either written or oral, of the transactions contemplated by this
Agreement, shall be made by a party to this Agreement or any representative or
agent thereof without the prior written consent of the other parties, except as
is required by Applicable Laws.
 
9.7           Assignability; Binding Effect.  This Agreement may not be assigned
by a party without the prior written consent of the other parties provided that
Fletcher may assign all or a portion of its rights under this Agreement to any
of its affiliates.  This Agreement shall be binding upon and enforceable by, and
shall inure to the benefit of, the parties hereto and their respective
successors and permitted assigns.
 
9.8           Execution in Counterparts.  For the convenience of the parties and
to facilitate execution, this Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document.  Facsimile signatures shall have the same
legal effect as manual signatures.
 
9.9           Amendments.  This Agreement may not be amended or modified, nor
may compliance with any condition or covenant set forth herein be waived, except
by a writing duly and validly executed by each party hereto, or in the case of a
waiver, the party waiving compliance.
 
9.10         Captions.  The captions in this Agreement are for convenience only
and shall not affect the construction or interpretation of any term or provision
hereof.
 
9.11         Waiver, etc.  The failure of any of the parties hereto to at any
time enforce any of the provisions of this Agreement shall not be deemed or
construed to be a waiver of any such provision, nor to in any way effect the
validity of this Agreement or any provision hereof or the right of any of the
parties hereto to thereafter enforce each and every provision of this
Agreement.  No waiver of any breach, non-compliance or non-fulfillment of any of
the provisions of this Agreement shall be effective unless set forth in a
written instrument executed by the party or parties against whom or which
enforcement of such waiver is sought; and no waiver of any such breach,
non-compliance or non-fulfillment shall be construed or deemed to be a waiver of
any other or subsequent breach, non-compliance or non-fulfillment.

 
-47-

--------------------------------------------------------------------------------

 

9.12         Severability.  In the event that any provision of this Agreement,
or the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto.  The parties further agree to
replace such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such void or unenforceable provision.
 
9.13         Definitions.  For purposes of this Agreement and the Exhibits and
Schedules hereto, the following terms shall have the respective meanings set
forth in this Section 9.13:
 
“Accounts Receivable” shall have the meaning specified in Section 1.2(b).
 
“Act” shall have the meaning specified in Section 2.3 of Section 2A.
 
“Agreement” means this Contribution Agreement.
 
“Allocation Schedule” shall have the meaning specified in Section 5.14.
 
“Ancillary Agreements” shall have the meaning specified in Section 2.1 of
Section 2A.
 
“Applicable Law” means any domestic or foreign federal, state or local statute,
law (whether statutory or common law), ordinance, rule, administrative
interpretation, regulation, order, writ, injunction, directive, judgment,
decree, policy, guideline or other requirement (including those of the FINRA or
any other self regulatory organization) applicable to and legally binding on the
parties or any of their respective affiliates, equity holders, properties,
assets, officers, directors, employees or agents, as the case may be.
 
“Assets” means the Company Assets and Coker Palmer Assets.
 
“Assignment Agreement” shall have the meaning specified in Section 1.6(b)(i).
 
“Assumed Liabilities” shall have the meaning specified in Section 1.3.
 
“Bill of Sale” shall have the meaning specified in Section 1.6(b)(ii).
 
“Business” shall have the meaning specified in the recitals hereto.
 
“Business Day” means any day other than a Saturday, Sunday or day on which
banking institutions in New York, New York, are authorized or obligated pursuant
to Applicable Law or executive order to be closed.
 
“Class A Membership Interest” shall have the meaning ascribed to it in the LLC
Agreement.

 
-48-

--------------------------------------------------------------------------------

 

“Class B Membership Interest” shall have the meaning ascribed to it in the LLC
Agreement.
 
“Class C Membership Interest” shall have the meaning ascribed to it in the LLC
Agreement.
 
“Closing” shall have the meaning specified in Section 1.6(d).
 
“Closing Unaudited Balance Sheets” shall have the meaning specified in Section
5.16.
 
“Closing Date” shall mean the date of the Closing.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Coker Palmer Assets” shall have the meaning specified in Section 1.2(e).
 
“Company” shall have the meaning specified in the preamble hereto.
 
“Company Assets” shall have the meaning specified in Section 1.2(d).
 
“Company Balance Sheet” shall have the meaning specified in Section 3.4.
 
“Company Copyrights” shall have the meaning specified in Section 3.13(a).
 
“Company Intellectual Property” shall have the meaning specified in Section
1.2(c).
 
“Company Marks” shall have the meaning specified in Section 3.13(a).
 
“Contributed Assets” shall have the meaning specified in Section 1.2.
 
“Contributed Contracts” shall have the meaning specified in Section 1.2(a).
 
“Copyrights” shall have the meaning specified in Section 3.13(c).
 
“Deliverables” shall have the meaning specified in Section 1.6(d).
 
“Derivative Instrument” means (a) each transaction (i) that is a rate swap
transaction, swap option, basis swap, forward rate transaction, commodity swap,
commodity option, equity or equity index swap, equity or equity index option,
bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option, credit protection
transaction, credit swap, credit default swap, credit default option, total
return swap, credit spread transaction, repurchase transaction, reverse
repurchase transaction, buy/ sell-back transaction, securities lending
transaction, weather index transaction or forward purchase or sale of a
security, commodity or other financial instrument or interest (including any
option with respect to any of these transactions) or (ii) that is a type of
transaction that is similar to any transaction referred to in clause (i) above
that is currently entered into in the financial markets and which is a forward,
swap, future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made, and (b)
any combination of these transactions.

 
-49-

--------------------------------------------------------------------------------

 

“Employees” shall have the meaning specified in Section 3.8.
 
“Estimated Balance Sheet” shall have the meaning specified in Section 5.14.
 
“Exchange Act” shall have the meaning specified in the recitals.
 
“Final Balance Sheet” shall have the meaning specified in Section 5.14.
 
“FINRA” means the Financial Industry Regulatory Authority Inc.
 
“First Cash Payment” shall have the meaning specified in Section 1.1(a).
 
“Fletcher” shall have the meaning specified in the preamble hereto.
 
“Fletcher Indemnified Party” shall have the meaning specified in Section
8.2(a)(iii).
 
“Fletcher Subscription Price” shall have the meaning specified in Section
1.1(b).
 
“GAAP” means generally accepted accounting principles of the United States,
consistently applied for the periods referenced.
 
“Governmental Authority” means any United States or foreign government, any
state or other political subdivision thereof, any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including the SEC, or any other authority, agency, department,
board, commission or instrumentality of the United States, any State of the
United States or any political subdivision thereof or any foreign jurisdiction,
and any court, tribunal or arbitrator(s) of competent jurisdiction, and any
United States or foreign governmental or non-governmental self-regulatory
organization, agency or authority, including without limitation FINRA and any
securities exchanges (to include the Nasdaq Stock Market).
 
“Intellectual Property” shall have the meaning specified in Section 3.13(c).
 
“Knowledge” means actual knowledge of such Person, with the assumption that such
Person shall have made reasonable and diligent inquiry of the matters presented;
provided, however, that the Knowledge of any business entity shall include the
Knowledge of such entities officers and directors.
 
“Leases” shall have the meaning specified in Section 3.14.
 
“Licenses In” shall have the meaning specified in Section 3.13(a).
 
“Liens” shall have the meaning specified in Section 1.2.
 
“LLC Agreement” shall have the meaning specified in Section 1.6(a)(v).
 
“Losses” shall have the meaning specified in Section 8.2(a).

 
-50-

--------------------------------------------------------------------------------

 

“Madison Williams” shall have the meaning specified in the preamble hereto.
 
“Madison Williams Indemnified Parties” shall have the meaning specified in
Section 8.2(a)(i).
 
“Marks” shall have the meaning specified in Section 3.13(c).
 
“Material Adverse Effect” means, with respect to a Person or business, a
material adverse effect on the financial condition, properties, assets,
liabilities, business, prospects, operations or results of operations of such
Person (and its subsidiaries) or business, taken as a whole, provided, however,
that “Material Adverse Effect” shall not be deemed to include the impact of (a)
changes, after the date hereof, in laws and regulations or interpretations
thereof by Governmental Authorities generally applicable to financial services
businesses but not uniquely relating to SMHG or the Business, (b) changes, after
the date hereof, in GAAP, but not uniquely relating to SMHG or the Business, (c)
actions or omissions of one party taken with the prior written consent of the
other party, (d) changes, after the date hereof, in general economic or market
conditions affecting financial services businesses generally in the United
States, and (e) changes resulting from the announcement of this Agreement and
the transactions contemplated hereby..
 
“Membership Interest” shall have the meaning ascribed to it in the LLC
Agreement.
 
“New BD” shall have the meaning specified in the preamble hereto.
 
“PAC3” shall have the meaning specified in the recitals hereto.
 
“PAC3 Indemnified Parties” shall have the meaning specified in Section
8.2(a)(ii).
 
“Patents” shall have the meaning specified in Section 3.13(c).
 
“Period” shall have the meaning specified in Section 5.14.
 
“Permits” shall have the meaning specified in Section 1.2(f).
 
“Person” means any individual, partnership (general or limited), corporation,
limited liability company, limited liability partnership, association, trust,
joint venture, unincorporated organization, and any government, governmental
department or agency or political subdivision thereof.
 
“Previous Agreement” shall have the meaning specified in the recitals hereto.
 
“Proceedings” shall have the meaning specified in Section 3.10.
 
“Records” means all corporate, business and operating records, Tax Returns,
books and other data relating to the Business (except for Regulatory Documents),
including without limitation Records of the Business prior to Closing.
 
“Regulatory Documents” means all forms, reports, registration statements,
schedules and other documents filed, and all amendments thereto and documents
incorporated by reference therein, or required to be filed, by such Person
pursuant to Applicable Laws of any United States or foreign Governmental
Authority.
 
 
-51-

--------------------------------------------------------------------------------

 

“SEC” shall have the meaning specified in Section 2.4 of Section 2A.
 
“Second Cash Payment” shall have the meaning specified in Section 1.1(a).
 
“SMHG” shall have the meaning specified in the recitals hereto.
 
“SMHG Indemnified Parties” shall have the meaning specified in Section 8.2(b).
 
“SMHG Note” shall have the meaning specified in Section 1.1(a).
 
“Tax” means any federal, state, county, local, foreign and other taxes,
assessments, charges, duties, fees, levies, imposts or other similar charges
imposed by a Governmental Authority, including all income, alternative or add-on
minimum, gross receipts, sales, use, transfer, gains, ad valorem, franchise,
profits, license, state guarantee fund assessments, withholding, payroll, direct
placement, employment, excise, severance, stamp, procurement, occupation,
premium, property, real property, escheat, environmental or windfall profit tax,
custom, duty or other tax, together with any interest, additions or penalties
with respect thereto or with respect to any Tax Return, whether disputed or not
and including any obligation to indemnify or otherwise assume or succeed to the
Tax liability of any other Person.
 
“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
“Termination Date” shall have the meaning specified in Section5.7.
 
“Third Party Claim” shall have the meaning specified in Section 8.3(b).
 
“Third Party Intellectual Property” shall have the meaning specified in Section
3.13(b)(ii).
 
“Treasury Regulations” means all proposed, temporary and final regulations
promulgated under the Code as amended from time to time.
 
“Warrant” shall have the meaning specified in Section 1.1(b).
 
“Working Capital Amount” shall have the meaning specified in Section 1.2(k).


[SIGNATURE PAGE FOLLOWS]

 
-52-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have caused this Amended and Restated
Contribution Agreement to be executed as of the date set forth above by their
duly authorized representatives.
 
SANDERS MORRIS HARRIS GROUP INC.
   
By:  
/s/  George L. Ball
 
Name: George L. Ball
 
Title:   Chief Executive Officer
   
SMH CAPITAL INC.
   
By:
/s/ George L. Ball  
Name:  George L. Ball
 
Title:    Chief Executive Officer
   
PAN ASIA CHINA COMMERCE CORP.
   
By:
/s/ William W. Sprague  
Name:  William W. Sprague
 
Title:    Chief Executive Officer
   
FLETCHER ASSET MANAGEMENT INC.
   
By:
/s/ Stewart Turner  
Name: Stewart Turner
 
Title:   Authorized Signatory
   
By:
/s/ Peter Zayfert   Name: Peter Zayfert   Title:   Authorized Signatory    
MADISON WILLIAMS CAPITAL LLC
(formerly known as Siwanoy Capital, LLC)
   
By:
/s/ William W. Sprague   
Name:  William W. Sprague
 
Title:    Chief Executive Officer
   
MADISON WILLIAMS AND COMPANY LLC
(formerly known as Siwanoy Securities, LLC)
   
By:
/s/ William W. Sprague  
Name:  William W. Sprague
 
Title:    Chief Executive Officer


 
-53-

--------------------------------------------------------------------------------

 